REVISED SEPTEMBER 15, 1999
         UNITED STATES COURT OF APPEALS

             FOR THE FIFTH CIRCUIT



                  No. 96-30486



           UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,


                     VERSUS


                 DAMON CAUSEY,

                                       Defendant-Appellant.


         ______________________________

                  No. 96-31171
         ______________________________


           UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,


                     VERSUS


PAUL HARDY, also known as P, also known as Cool;
                 and LEN DAVIS,

                                     Defendants-Appellants.




 Appeals from the United States District Court

                       1
                   For the Eastern District of Louisiana
                                 August 16, 1999
Before DeMOSS, PARKER and DENNIS, Circuit Judges.
ROBERT M. PARKER, Circuit Judge:

       Appellant Damon Causey appeals his convictions and resulting

life sentence for violation 18 U.S.C. § 241, conspiracy against

civil rights and 18 U.S.C. § 242, deprivation of rights under color

of    law.    Appellants        Paul    Hardy    and     Len   Davis   appeal   their

respective convictions and death sentences for violation of 18

U.S.C. § 241, conspiracy against civil rights, 18 U.S.C. § 242,

deprivation      of    rights    under    color     of    law    and   18   U.S.C.    §

1512(a)(1)(c), witness tampering.

       We affirm Causey’s convictions and sentence. We reverse Hardy

and    Davis’s   convictions       for    witness      tampering,      affirm   their

convictions for violation of §§ 241 and 242, vacate their death

sentences    and      remand    their    cases    to     the   district     court   for

resentencing.

                       1. FACTS AND PROCEDURAL HISTORY

       This is a direct appeal from convictions arising from the

execution-style murder of Kim Marie Groves.                    Davis, a New Orleans

police officer, targeted Groves because she filed a complaint

against Davis with the Internal Affairs Division (“IAD”) of the New

Orleans Police Department alleging that he engaged in police

brutality. Davis had a relationship with Hardy, a New Orleans drug

dealer, in which Davis exchanged police protection for favors.

                                           2
Davis recruited Hardy and Hardy’s associate Causey to kill Groves.

Davis, Hardy and Causey planned the murder and subsequent coverup.

Hardy was the triggerman who killed Groves.

      Davis, Hardy and Causey were charged by indictment with

conspiracy to injure, oppress, threaten and intimidate Groves and

another individual in the right to be free from the use of

unreasonable force by one acting under color of law and in the

right to provide information to law enforcement authorities about

a federal crime, alleging eight overt acts in furtherance of the

conspiracy (Count 1, alleging violation of 18 U.S.C. § 241); with

the   substantive     violation   of   Groves’   civil    rights   (Count   2,

alleging violation of 18 U.S.C. § 242 and 2); and with killing

Groves   with   the    intent     to   prevent   her     from   communicating

information to a federal law enforcement officer relating to the

commission of a federal offense (Count 3, alleging violation of 18

U.S.C. §§ 1512(a)(1)(C) and 2). The Government, in accordance with

the Federal Death Penalty Act of 1994 (FDPA), filed a Notice of

Intent to Seek the Death Penalty against Davis and Hardy.              See 18

U.S.C. § 3593(a).

      Trial began on April 8, 1996.        The evidence included recorded

telephone conversations among the defendants before and after the

murder, during which they planned and attempted to hide their

involvement with the crime.       The recorded interceptions of Davis’s

cellular phone conversations were obtained pursuant to a court-



                                       3
authorized investigation of a suspected drug protection racket run

by Davis and other corrupt New Orleans police officers.                    The

context   of   and   predicate    for   the   tapes   were   established   by

testimony from Sammie Williams, Davis’s police partner who was

present in the police car during many of the taped conversations.

Steve Jackson, who drove the getaway car for Hardy, also testified

for the Government.

     On April 24, 1996, the jury returned a verdict of guilty on

all three counts against Davis and Hardy.         Causey was found guilty

on Counts 1 and 2.      The jury could not reach a verdict and the

district court declared a mistrial on Count 3 as to Causey.

     On April 25, 1996, sentencing hearings required by the FDPA

for Davis and Hardy began in front of the same jury which had heard

the guilt phase of the trial.        Davis refused to participate in or

attend the hearings.      On the Government’s suggestion, both Davis

and Hardy were examined by a psychiatrist, who concluded that both

were competent to proceed.

     The first part of the penalty phase required the jury to make

findings on intent and on the statutory aggravating factors alleged

against Davis and Hardy.         No new evidence was taken during this

part of the hearing. The Government re-introduced all the evidence

admitted during the guilt phase.              The jury found that Davis

intentionally participated in an act, contemplating that the life

of a person would be taken or that lethal force would be used, and

the victim died as a direct result of his act, pursuant to the

                                        4
factor set out at 18 U.S.C. § 3591(a)(2)(C).                 The jury similarly

found that Hardy intentionally killed his victim, thus satisfying

the intent element described at 18 U.S.C. § 3591(a)(2)(A).                    The

jury also found that Davis and Hardy committed the offense after

substantial    planning    and    premeditation,        consistent    with    the

statutory aggravating factor set out at 18 U.S.C. § 3592(c)(9).

The jury, however, could not reach a unanimous finding as to the

other statutory aggravating factor alleged against Davis and Hardy,

involving pecuniary gain.

     The second portion of the penalty hearing, which focused on

non-statutory aggravation and mitigation, proceeded seriatim.                  On

April 26, 1996, the jury returned its finding that Davis used his

position as a police officer to affirmatively participate in

conduct that seriously jeopardized the health and safety of other

persons and that Davis posed a threat of future dangerousness to

the lives and safety of other persons, recommending a sentence of

death.

     The second half of Hardy’s penalty phase began two days later,

on April 29, 1996.         On May 1, 1996, the jury found the non-

statutory     agravators   that    he       committed   or     participated   in

additional violent acts and that he poses a threat of future

dangerousness to the lives and safety of others.                  Additionally,

four jurors found the mitigating factor that Hardy was abandoned by

his natural father and had no suitable male figure in his life; two



                                        5
jurors found that Hardy and his family lived in an abnormally

violent environment; all twelve jurors found that Hardy was abused

and subjected to violence during his formative years and that he

had been traumatized by the death of family members and friends.

Nonetheless, the jury unanimously found beyond a reasonable doubt

that the aggravating factors sufficiently outweighed any mitigation

to justify a sentence of death.

     Davis and Hardy were each sentenced on November 6, 1996, to

concurrent death penalties as to all three counts of the third

superseding indictment. On November 27, 1996, Causey was sentenced

to two concurrent life terms.     All three defendants filed timely

notices of appeal, which are consolidated before this court.

                           2. JURY SELECTION

     Causey, Hardy and Davis allege that the Government exercised

its peremptory strikes in a discriminatory manner, so as to exclude

African-Americans, particularly African-American females, from the

jury.

     All three defendants are African-American males, and the

victim   was   an   African-American   female.   There   were   seventy

individuals left in the jury pool after challenges for cause.       The

Government was allowed 24 peremptory strikes and the defendants,

collectively, 26.      The Government used nine of its peremptory

strikes to challenge African-American females and two to challenge

African-American males.    One African-American female was seated on



                                   6
the twelve-member petit jury.           Of the four alternates selected,

three were African-Americans (one male, two females) and one was a

white male.

     After the jury was seated, the defendants asserted claims

based on Batson v. Kentucky, 476 U.S. 79 (1986), and its progeny.

The district court held that defendants had not made out a prima

facie   case   of    discrimination,    but     nonetheless    instructed   the

Government to articulate a race-neutral reason for each of the

challenged strikes.       Thereafter, the district court held that the

Government’s reasons were race-neutral, and denied defendants’

Batson challenges.

     “When the record contains an explanation for the government’s

peremptory challenges, this Court will review ‘only the propriety

of the ultimate finding of discrimination.’” United States v.

Perkins, 105 F.3d 976, 978 (5th Cir. 1997)(quoting United States v.

Forbes, 816 F.2d 1006, 1010 (5th Cir. 1987)).                   Moreover, the

district     court’s      decision     on   the     ultimate     question    of

discrimination       is   a   fact   finding,     which   is   accorded   great

deference.     Id.

     Hardy concedes that the Government’s articulated reasons were

race-neutral and that the Batson challenges are without merit under

Fifth Circuit precedent. However, he contends that our standard of

review is too deferential and objects to the use of subjective

factors when exercising peremptory strikes. This panel is bound by


                                        7
the circuit precedent and Hardy’s criticisms of it avail him

nothing.

     Davis     alleges    that    the    Government       selectively         questioned

African-American jurors about their religious views and used their

responses as the basis of strikes; that the Government struck

African-Americans for reasons that applied to white jurors who were

not struck; and that the Government’s articulated reasons were

“non-quantifiable.”          Causey      complains        that    the    Government’s

articulated     reasons    were    not    credible,        not    quantifiable         and

internally     inconsistent.         Further,        Causey      characterizes         the

Government’s jury selection as focused on eliminating African-

American women due to the erroneous and racist view that they would

be more likely to acquit African-American males, based on the fact

that the jury that acquitted O.J. Simpson included nine African-

American females.

     Unless a discriminatory intent is inherent in the prosecutor’s

explanations, the reasons offered will be deemed race-neutral. See

Purkett v. Elem, 514 U.S. 765, 768 (1995).                        The Government’s

explanations     were    race-neutral         and   not   outside       the    realm    of

credibility.     Under the “great deference” standard of review, we

affirm   the    district     court’s      assessment        of    the    Government’s

explanations for the exercise of its peremptory strikes.                               See

United States v. Perkins, 105 F.3d 976, 979 (5th Cir. 1997).

                           3. UNDER “COLOR OF LAW”


                                          8
     Defendants were all convicted for violations of 18 U.S.C. §

241 (conspiracy against rights) and § 242 (deprivation of rights

under color of law).   Section 241 provides, in relevant part:

     If two or more persons conspire to injure, oppress,
     threaten, or intimidate any person in . . . the free
     exercise of any right or privilege secured to him by the
     Constitution or laws of the United States, or because of
     his having exercised the same . . .

     They shall be fined under this title or imprisoned not
     more than ten years, or both; and if death results from
     the acts committed in violation of this section . . .
     they shall be fined under this title and imprisoned for
     any term of years, or for life, or may be sentenced to
     death.

18 U.S.C. § 241.   Section 242 provides, in relevant part:

     Whoever, under color of any law, statute, ordinance,
     regulation, or custom, willfully subjects any person . .
     . to the deprivation of rights, privileges, or immunities
     secured or protected by the Constitution or laws of the
     United States, or to different punishments, pains, or
     penalties, on account of such person being an alien, or
     by reason of his color, or race, than are prescribed for
     the punishment of citizens, shall be fined under this
     title or imprisoned not more than one year, or both . .
     . and if death results from the acts committed in
     violation of this section . . . shall be fined under this
     title, or imprisoned for any term of years or for life,
     or may be sentenced to death.

18 U.S.C. § 242.   While § 242 contains an express requirement that

the deprivation be “under color of law,” § 241 does not.     However,

§ 241 has been construed to require state action.       See, e.g.,

United States v. Tarpley, 945 F.2d 806, 808 & n.2 (5th Cir. 1991).

     Causey, Davis and Hardy challenge their convictions on Counts

1 and 2, alleging that they were not supported by sufficient

evidence that the defendants acted under “color of law.”         The

                                 9
verdicts must be sustained unless a reasonable trier of fact could

not have found the “color of law” element beyond a reasonable

doubt.     United States v. Williams, 132 F.3d 1055, 1059 (5th Cir.

1998).

       Defendants argue that the offense did not have its genesis in

Davis’s    police   duties.       They       point   out   that   the    evidence

established that Groves’s IAD complaint against Davis was unfounded

and that Davis was angry that she lied about him.                   Davis then

called on his friend Hardy to vindicate his anger. Defendants note

that they were “totally surreptitious” in using the police vehicle

and Davis’s status as a police officer to commit the crime.                 They

characterize the murder as “personal” as opposed to “official” and

therefore contend that the crimes were not committed under “color

of law.”

       The statutes in question are Reconstruction Era civil rights

statutes making it criminal to deprive a person of rights protected

by the Constitution or laws of the United States under color of

law.      See   United   States    v.    Price,      383   U.S.   787,    801-806

(1966)(setting out the origins of statutes and their history from

1866 through 1966).      Consequently, we have ample guidance from the

Supreme Court concerning the proper interpretation of the phrase

“color of law.”          In   United     States      v Classic, 313 U.S. 299

(1941), the Supreme Court found that state election officials who

altered ballots were acting under color of state law, because


                                        10
     the alleged acts of appellees were committed in the
     course of their performance of duties under the Louisiana
     statute requiring them to count the ballots, to record
     the result of the count, and to certify the result of the
     election. Misuse of power, possessed by virtue of state
     law and made possible only because the wrongdoer is
     clothed with the authority of state law, is action taken
     “under color of” state law.

Classic, 313 U.S. at 325-26.       In Screws v. United States, 325 U.S.

91 (1945), which involved the beating death of a man by some law

enforcement officers, the Supreme Court again found action under

color of law, because the defendants had

     [a]cted under “color” of law in making the arrest of [the
     victim] and in assaulting him. They were officers of the
     law who made the arrest. By their own admissions they
     assaulted [the victim] in order to protect themselves and
     to keep their prisoner from escaping. It was their duty
     under Georgia law to make the arrest effective. Hence,
     their conduct comes within the statute.

Screws, 325 U.S. at 107-8.        The Supreme Court held that “acts of

officers   who   undertake   to   perform   their   official   duties   are

included [within the definition of ‘under color of law’], whether

they hew to the line of their authority or overstep it.”           Id. at

111. However, the “acts of officers in the ambit of their personal

pursuits are plainly excluded.” Id.         In Griffin v. Maryland, 378

U.S. 130 (1964), the Supreme Court further explained that “[i]f an

individual is possessed of state authority and purports to act

under that authority, his action is state action.       It is irrelevant

that he might have taken the same action had he acted in a purely

private capacity.”    Id. at 135.

       In United States v. Price, 383 U.S. 787 (1966), a deputy

                                     11
sheriff in Mississippi released three prisoners in the middle of

the night, then proceeded to follow them and intercept them.            He

removed them from their car and placed them in his official car and

took them to a deserted location, where they were met by two other

policemen and fifteen private individuals, who, acting together,

killed the three victims. The Court found that all the defendants,

including the private citizens, were acting under color of law

because

       the brutal joint adventure was made possible by state
       detention and calculated release of the prisoners by an
       officer of the State. This action, clearly attributable
       to the State, was part of the monstrous design described
       by the indictment. State officers participated in every
       phase of the alleged venture: the release from jail, the
       interception, assault and murder.

Price, 383 U.S. at 795.

       In United States v. Tarpley, 945 F.2d 806 (5th Cir. 1991),

this court held that a deputy sheriff was acting under color of law

when he assaulted his wife’s former lover out of personal jealousy

in the defendant’s home. The Court explained, the “air of official

authority pervaded the entire incident” because the defendant used

his service revolver, summoned fellow officers from the sheriff’s

station to help him, claimed to have special authority as a police

officer, and ran the victim out of town in a squad car.            Id. at

809.

       In   determining   whether   sufficient   evidence   supported   the

“under color of law” element of the convictions, we are called on


                                     12
to determine, first, whether Davis misused or abused his official

power, see West v. Atkins, 487 U.S. 42, 50 (1988)1, second, whether

there is a nexus between the victim, the improper conduct and

Davis’s performance of official duties, see Doe v. Taylor Indep.

Sch. Dist., 15 F.3d 443, 452 n.4 (5th Cir. 1994)(en banc), and

third, whether Hardy and Causey jointly engaged with Davis in the

prohibited action. See Price, 383 U.S. at 795.

        The jury heard evidence that Davis misused or abused his

official authority in planning, carrying out and covering up the

murder.    On October 13, 1994, Davis, along with his police partner

Sammie Williams, who testified for the Government, began their

shift around 2:30 p.m.    During that shift, Davis paged Hardy and

Causey, discussed with them his plan to have Groves killed, met

with them in the police station, then took them in his police car

to show them the area that Groves frequented.       The jury heard

Davis’s voice on tape telling Williams, “I could get ‘P’ to come do




    1
     Defendants point out that appellate decisions affirming civil
verdicts for money damages under 42 U.S.C. § 1983 are
distinguishable because the evidence need only support a finding by
a preponderance of the evidence rather than the more stringent
beyond a reasonable doubt criminal standard applicable in this
matter.   Keeping in mind that distinction, we nonetheless find
analysis concerning the meaning of “under color of law” language in
§ 1983 instructive in the proper interpretation of the same
language used in §§ 241 & 242. See West v. Atkins, 487 U.S. 42, 49
(1988)(noting that the traditional definition of acting under color
of law articulated in Classic had been adopted for purposes of §
1983 analysis).

                                  13
that   ‘hoe   now.   And   then   we    handle   the   thirty.”2   Williams

testified that the statement meant that Davis would get Hardy would

kill Groves, then Davis and Williams would respond to the murder

scene and “handle” any evidence that might link Hardy to the crime.

Later in the shift, while patrolling in the police car, Davis

spotted Groves and paged Hardy to give him Groves’s location.

Hardy killed Groves shortly after Davis went off duty and Davis

used his police radio to confirm the hit with the police officer at

the murder scene.    We conclude that this evidence is sufficient to

support a finding that Davis misused or abused his official power

to access the police station, the police car, and police radio to

plan, execute, and cover up the murder.           The evidence of a nexus

between that abuse and the crime is likewise sufficient.           Davis’s

status as a police officer put him in the unique position to

“handle the thirty” and thus offer protection to Hardy from the

consequences of the murder.       The motive for the crime arose from a

complaint lodged by Groves against Davis in his official capacity,

it was facilitated by the ability of Davis to case the area in his

police car without arousing suspicion and to offer assurance of

police protection to his accomplices.            Finally, there is ample

evidence that Hardy and Causey jointly engaged with Davis in these

prohibited actions.    Therefore, the Appellants’ challenges to the


        2
         “Thirty,” is New Orleans Police jargon for homicide,
corresponding to the Louisiana Criminal Code definition of first
degree murder, at LSA-R.S. 14:30.

                                       14
sufficiency of the evidence on the “color of law” element fail.

      4. REFUSAL TO SEVER FOR SEPARATE GUILT PHASE TRIALS

     Causey and Hardy argue that their cases should have been

severed from Davis’ case for the guilt phase of the trial.     Both

filed motions for severance, and have therefore preserved error on

this issue.

     There is a strong preference for trying defendants who are

indicted together in joint trials.    See Zafiro v. United States,

113 S. Ct. 933, 937 (1993).   Severance should generally be granted

only when there “is a serious risk that a joint trial would

compromise a specific trial right of a properly joined defendant or

prevent the jury from making a reliable judgment about guilt or

innocence.”   Id. at 938.     The defendant seeking severance must

demonstrate a “specific and compelling prejudice that resulted in

an unfair trial and such prejudice must be of a type against which

the trial court was unable to afford protection.” United States v.

Pena Rodriguez, 110 F.3d 1120, 1128 (5th Cir.), cert. denied, 118

S. Ct. 71 (1997).   The denial of severance is reviewed for abuse of

discretion.   See United States v. Mulderig, 120 F.3d 534, 542 (5th

Cir. 1997), cert. denied, 118 S.Ct. 1510 (1998).

     Hardy claims he was prejudiced by spillover evidence that was

not relevant to his prosecution. Specifically, Hardy claims he was

prejudiced by evidence relating to the federal investigation of

public corruption, which involved Davis’s agreement to protect drug


                                 15
shipments for an undercover FBI agent posing as a major drug

importer.    Although the district court expressly excluded any

evidence relating to the investigation, Hardy maintains that it

nonetheless made its way into evidence and deprived him of a fair

trial.

     Hardy claims that Government witnesses were required to make

references to “unrelated matters,” which could only refer to the

federal   investigation.   In   addition,   Davis’   partner,   Sammie

Williams testified that Williams and Davis became partners because

“it would be more convenient for us to be partners, given the other

things we were involved in.”    Finally, Williams described at trial

how Williams and Davis split $16,000 cash on the day Groves was

murdered. Hardy claims that this evidence indicated that Davis was

involved in drugs and that Hardy was part of the operation.      Thus,

the jury may have concluded that Davis and Hardy were involved in

illegal operations and that Hardy killed Groves to placate Davis.

That inference appears to be true.     Stated differently, the record

is replete with evidence that Davis and Hardy were engaged in

illegal activities and that Hardy murdered Groves to placate Davis

and ensure continuing police protection for his drug trafficking

and related violent offenses.     Indeed, that was the Government’s




                                  16
primary    theory    at    trial.        Evidence     directly    tied    to   the

Government’s theory on motive is relevant and admissible against

Hardy.     With     regard   to   evidence      of   the   “unrelated”    federal

investigation, Hardy concedes there was no specific reference to

that investigation in the guilt phase of the trial.                In addition,

the district court gave cautionary instructions requiring the jury

to consider the evidence against each defendant individually, and

not to “think of them as a group.”            The district court’s refusal to

sever as to Hardy was not an abuse of discretion.

     Causey sought severance from both Davis and Hardy, arguing

that he would be prejudiced by the conduct of his more culpable co-

defendants, and that the non-capital character of his prosecution

set him apart from the other defendants.              The district court held

that Causey’s role as Hardy’s “right-hand man” made Causey an

integral part of the charged conspiracy.              The district court also

held that Causey had not demonstrated that any compelling prejudice

would result as a consequence of the non-capital character of his

prosecution.

     Causey’s first argument, that he was prejudiced by evidence of

Hardy and Davis’s drug relationship is unavailing.               As with Hardy,

there was sufficient evidence tying Causey to Davis’s illegal

activities to support the district court’s refusal to sever.

Causey also complains that his position on particular members of

the venire panel and with respect to certain trial decisions was

given    less   weight    because   of    the    non-capital     nature   of   his

                                         17
prosecution.     Causey claims that many of the African-American

jurors excluded because of their views on the death penalty would

have been acceptable to him.       Causey further claims that he was

deprived of his rights under the equal protection clause as a

result of his joint trial with capital defendants.

     The Supreme Court has rejected the argument that a non-capital

defendant cannot receive a fair trial when tried jointly with

capital defendants.    See Buchanan v. Kentucky, 483 U.S. 402, 418-

419 (1987).    Thus, Causey’s claim is not one of per se error.          We

perceive no compromise of any specific trial right nor any danger

that the jury was prevented from reaching a reliable verdict in

Causey’s case.    We therefore hold that the district court did not

abuse its discretion in denying Causey’s motion for severance.

                     5. PROSECUTORIAL MISCONDUCT

     Davis maintains his right to a fair trial was substantially

affected by the prosecutor’s improper remarks in closing argument.

Improper comments by the prosecutor may constitute reversible error

when the    defendant’s   right   to   a   fair   trial   is   substantially

affected.   United States v. Anchondo-Sandoval, 910 F.2d 1234, 1237

(5th Cir. 1990). Whether such error requires reversal depends upon

the magnitude of the prejudicial effect, the efficacy of any

cautionary instruction and the strength of the evidence of the

defendant’s guilt.    United States v. Murrah, 888 F.2d 24, 28 (5th

Cir. 1989).


                                   18
      Steve Jackson testified at trial that he drove his light blue

Maxima to the murder scene.               At trial, there was conflicting

evidence concerning whether the getaway car observed leaving after

the   murder    was   champagne     or    light    blue.       Davis    claims   the

prosecutor improperly offered the prosecutor’s own testimony on

this issue by stating:

           Well, I have a champagne-colored vehicle, which is
           metallic beige, and in certain lighting conditions
           at night, it looks like light blue. Trust me. The
           lights are not very good in that poor Ninth Ward
           neighborhood.

Davis lodged an objection to this argument, but the district court

continued without issuing a cautionary instruction.

      Another    issue    at    trial    related    to   the   police    911   tapes

recorded on the night of the murder, which had inadvertently been

recorded over by New Orleans Police.              Defense counsel argued there

was something suspicious about the absence of the 911 tapes.                     The

prosecutor responded in argument by stating:

           There was nothing on that 911 tape that would take
           away the force of what you heard. It’s a
           smokescreen.

Davis   also    objects    to    unflattering      characterizations       of    the

defendants by the prosecutor.              The prosecutor called Hardy “an

animal of the street.”           The prosecutor referred to Davis as “a

street killer, a ruthless person.”                 Davis also objects to the

prosecutor’s statements about the O.J. case:

           You can forget about that conspiracy theory. That
           may fly on the west coast, it’s not going to fly
           here, because it makes no sense.

                                         19
Davis also objects to the following remark made in rebuttal:

          [B]ut what happened on that day to that poor woman,
          a citizen of the United States, should not have
          happened in this country. Maybe somewhere else not
          in the United States. Because what the evidence
          showed what we proved to you through the very
          voices of those defendants was the existence of a
          police death squad in New Orleans, Louisiana, in
          the state of Louisiana.

Finally, Davis objects to the following argument made in closing:

          [T]oday we are in a court of law in the United
          States of America, the finest judicial system in
          the world. It’s time for justice. It’s time to
          stop the killing, stop the carnage. There’s only
          one way to get justice in the case, ladies and
          gentlemen, and that’s to bring back a verdict of
          guilty on each and every one of these gentlemen.

Davis did not lodge contemporaneous objections to any of the

remarks except those relating to the color of the getaway car.

This Court’s review of the latter remarks is therefore for plain

error only.

     After reviewing the record, we conclude that any error in the

prosecutor’s closing argument does not require reversal due to the

overwhelming   evidence   of   Davis’s   guilt   and   the   negligible

prejudicial affect of the remarks in the context of this case.      See

Murrah, 888 F.2d at 28.

                      6. EVIDENTIARY RULINGS

6a. “Other offense” evidence

     Davis and Hardy challenge the admission of Steve Jackson’s

testimony that defendant Hardy committed other murders, that Hardy

was a drug dealer, and that Hardy possessed many guns.        Davis and

                                  20
Causey   challenge     the   admission     of   Jackson’s       testimony      that

defendant Causey was “in the game,” and Jackson’s explanation that

“in the game” meant selling drugs, robbing, and killing people.

Davis also challenges the admission of Williams’s testimony, which

may have allowed the jury to deduce that Davis and Williams were in

the drug business together.

     Appellants argue that the introduction of these items was (1)

extrinsic evidence of other offenses, (2) probative only of the

defendants’ bad character, (3) irrelevant to any element of the

offenses, and (4) highly prejudicial.             Federal Rule of Evidence

404(b) prohibits the admission of “other crimes wrongs or acts . .

. to prove the character of a person in order to show action in

conformity therewith.”         However, such proof is admissible to

establish    motive,    opportunity,      intent,        preparation,   plan    or

knowledge.    See FED.R.EVID. 404(b).

     During cross-examination of Jackson, defense counsel asked

whether defendant      Hardy   was   a   friend     of    Jackson’s.     Jackson

replied:

            I’m a friend of his, but he’s not to be trusted.
            He done killed seven people from the neighborhood,
            seven neighbors, then killed another in the
            neighborhood.

The district court admonished the witness to answer the questions

and to testify from his own knowledge, not what he knows from

someone else.    Davis claims Jackson’s comment was non-responsive

and highly prejudicial.


                                     21
     Jackson also testified that he had seen Davis and Hardy

together in the presence of guns and drugs, that Causey was “in the

game” and that “in the game” meant that Causey was involved in

dealing drugs, robbing and killing people. Williams testified that

Davis had told Williams that Hardy was a drug dealer who “looked

out for” Davis and that he had heard Steve Jackson was a member of

Hardy’s drug dealing “crew.”

     The Government introduced evidence of other firearms belonging

to Hardy that were seized as the result of various search warrants.

Davis argues that Davis’s and Hardy’s mutual involvement in drugs

and guns is immaterial to this case.           Similarly, he argues that no

weapon    other   than    the   murder       weapon   was   relevant     to   the

Government’s case.

     With    regard      to   Davis’s    and    Hardy’s     drug   and    weapon

affiliation, the district court ruled prior to trial that Davis’s

and Hardy’s joint drug activities were relevant to establish why

Davis would solicit Hardy to commit the murder.

     With regard to evidence of other weapons, the district court

ruled that such evidence was admissible to prove Hardy’s facility

with and access to weapons and Hardy’s practice of scattering his

weapons among his cohorts, which tended to support the Government’s

evidence that Hardy retrieved a gun from Causey prior to the

murder.

     Evidence that Davis and Hardy were in involved in illegal

activities that included violent crimes and drug dealing was

                                        22
relevant   to     prove     both    opportunity      and     motive      under   the

Government’s theory of the case, which was that Hardy was willing

to execute Groves and Davis was able to order that execution,

because of their mutual involvement in these activities, and

because of Davis’s status as a police officer.               Causey was alleged

to be Hardy’s right hand man.          Jackson’s testimony that Causey was

“in the game” was likewise relevant to motive and opportunity.

     Davis also challenges the admission of FBI Agent Stanley

Hadden’s   testimony,       which     twice   referred       to    an    “unrelated

investigation” of public corruption that involved obtaining taps on

the cellular phones of Davis and his partner Sammie Williams.

     The   district       court    excluded   the    details      of    the   federal

investigation     into      Davis’s    drug    trafficking         operations      as

irrelevant to the issues to be proven at trial.                   Nonetheless, FBI

agent   Stanley     Hadden        testified   that     the     taped      telephone

conversations were obtained as the result of an “unrelated” federal

investigation.      Defendants claim they suffered unfair prejudice

requiring a new trial as a result.

     This testimony was presented to authenticate the tapes, which

were properly admitted.            Any resulting prejudice from the non-

specific references to the federal investigation complained of by

defendants was insufficient to warrant reversal.

     Defendants are not entitled to relief on this ground of error.

6b. The gun barrel



                                        23
      Defendants complain that admission into evidence of the gun

barrel recovered from the Industrial Canal was error.

      At trial, Steve Jackson, driver of the getaway car, testified

that Hardy threw the barrel of the murder weapon out the window of

the car and into the Industrial Canal near the Florida Avenue

Bridge.

      Jackson did not tell the Government about the barrel being

removed and thrown off the bridge until almost one year after he

was   originally   questioned.3   Shortly   after   Jackson   told   the

Government, a Government diver recovered a barrel compatible with

the 9mm weapon recovered from Causey’s house and believed to be the

murder weapon.     Defendants argue that the barrel was not properly

authenticated. Defendants note that the barrel was too corroded to

be attached to the alleged murder weapon and that tests on the

alleged murder weapon were inconclusive.

      The evidence is sufficient to support an inference that the

recovered barrel was on the murder weapon when it was used to kill

Kim Groves.   At trial, a firearms expert testified that the barrel

was compatible with the alleged murder weapon.      An FBI expert also

testified that the level of corrosion on the barrel was consistent

with it being in the water for thirteen months, the period of time



      3
       Defendants claim that Jackson had an incentive to lie to
help himself on pending charges in another matter. The district
court correctly found that this point goes to weight rather than
admissibility.

                                  24
between the murder and its recovery.4         Further, the barrel and the

circumstances of its recovery support Jackson’s testimony about the

events of the crime.      See United States v. Ramey, 414 F.2d 792, 794

(5th Cir. 1969)(relying on facts surrounding the discovery of a

pistol to support an inference that it was used to perpetrate the

robbery at issue in that case).

        Defendants are not entitled to relief on this ground.

6c. “Rock-a-bye, baby” stipulation

        Causey    complains    that   the   district   court   accepted    a

stipulation by the Government and defendants Davis and Hardy that

“rock-a-bye, baby” was a slang expression understood to refer to

killing someone, as in “it will be rock-a-bye, baby for you.”             The

expression was drawn from the movie “New Jack City.”               In that

movie, a female drug dealer used the expression before shooting

people.

        Causey objected that the stipulation was over broad and should

be changed to reflect that “rock-a-bye, baby” refers to the killing

of a drug dealer.       The district court overruled Causey’s objection

and accepted the stipulation on the basis that Davis and Hardy were

the only ones who used the expression in the relevant telephone

conversations.

        Davis    used   the   expression    “rock-a-bye”   when   gleefully



    4
       The expert testified that the barrel could have been in the
water for anywhere from 6 months to 2 years.

                                      25
confirming with Hardy that Groves was dead.             Davis said, “Yeah,

yeah, yeah, rock, rock-a-bye.”         Davis also used the phrase to tell

Hardy that if Nathan Norwood followed up on the IAD complaint

against Davis, it would be “rock-a-bye, baby” for him.

      The district court’s decision to accept a stipulation from

Davis and Hardy, to the exclusion of Causey, as to the meaning of

the phrase “rock-a-bye,” baby” was not error.               Causey is not

entitled to relief on this ground.

                         7. CAUSEY’S SENTENCING

      Causey   argues    that    the    district   court   misapplied     the

sentencing guidelines by calculating his sentence using murder as

the underlying offense notwithstanding the fact that he was not

convicted on Count 3, which alleged witness tampering accomplished

by the murder of Groves.         We review the district court’s legal

interpretation and application of the sentencing guidelines de

novo, and its factual findings in support of the sentence for clear

error. United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).

      Causey’s sentence was calculated using U.S.S.G. §2H1.1, which

is   the   appropriate   guideline     for   Causey’s   convictions     under

18 U.S.C. §§ 241 and 242.       Under § 2H1.1, the base offense level is

the greatest of (1) the offense level applicable to any underlying

offense, or (2) 12, 10 or 6, depending upon the circumstances of

the offense.    The PSR derived the base offense level from U.S.S.G.

§ 2A1.1(a), the guideline applicable to First Degree premeditated


                                       26
murder.    That guideline provides a base offense level of 43, which

requires a mandatory term of life imprisonment.            See also U.S.S.G.

§ 2X1.1 (establishing the base offense level for conspiracy as that

of the substantive offense).           Causey objected that he had not been

convicted of murder, but the district court adopted the PSR and

sentenced Causey accordingly.

     Application note 1 to §2H1.1 provides that “offense level

applicable to any underlying offense” means “the offense guideline

applicable to any conduct established by the offense of conviction

that constitutes an offense under federal, state, or local law.”

(emphasis added).         The conduct established by the offenses of

conviction -- conspiring to murder and participating in the murder

of Groves -- was appropriately employed by the district court in

determining Causey’s base offense level of 43.             See United States

v. Woodlee, 136 F.3d 1399 (10th Cir. 1998).             The jury’s failure to

reach a verdict on Count 3 has no bearing on this determination.

Causey mischaracterizes Count 3 as the “murder” count and as the

“underlying offense” count.             In fact, Count 3 was the witness

tampering count, while Counts 1 and 2 charged violation of civil

rights    under   color    of   law.      All   three   Counts   involved   the

underlying offense of murder.            We therefore affirm the district

court’s application of the sentencing guidelines to Causey.

                     8. TAMPERING WITH A WITNESS

     Davis and Hardy were convicted on Count 3 for violation of 18


                                         27
U.S.C. § 1512(a)(1)(C), which provides, in pertinent part:

     Whoever kills or attempts to kill another person, with
     intent to --
     (C) prevent the communication by any person to a law
     enforcement officer or judge of the United States of
     information relating to the commission or possible
     commission of a Federal offense . . . shall be punished
     as provided in paragraph (2).

     (2) The punishment for an offense under this subsection
     is --
     (a) in the case of murder . . . the death penalty or
     imprisonment for life . . . .

18 U.S.C. § 1512(a)(1)(C) & (a)(2)(A).          “Law enforcement officer”

as used in § 1512 “means an officer or employee of the Federal

Government, or a person authorized to act for or on behalf of the

Federal Government or serving the Federal Government as an adviser

or consultant . . . authorized under law to engage in or supervise

the prevention, detection, investigation, or prosecution of an

offense.”   18 U.S.C. § 1515(a)(4).        However,   § 1512 also provides:

     In a prosecution under this section, no state of mind
     need be proved with respect to the circumstance . . .
     that the judge is a judge of the United States, or that
     the law enforcement officer is an officer or employee of
     the Federal Government, or a person authorized to act for
     or on behalf of the Federal Government, or serving the
     Federal Government as a adviser or consultant.

18 U.S.C. § 1512(f)(2).

     Defendants     Davis   and   Hardy    argue   that     the   evidence   is

insufficient   to   support   their    convictions     on   Count   3   of   the

indictment because the Government failed to prove the required

federal nexus of potential communication.             Defendants argue that

conviction under § 1512(a)(1)(C) requires proof of the following


                                      28
elements: (1) that defendant killed a person; (2) that defendant

was motivated by a desire to prevent communication between any

person and law enforcement authorities about the commission of an

offense; (3) that the offense was, in fact, a federal offense; and

(4) that the defendant believed the person might communicate with

federal authorities.

       Based on the plain language of § 1512(f)(2), the fourth

element identified by defendants is incorrect -- there is no

requirement that the Government prove that the defendants believed

the law enforcement officials to be federal.           Further, defendants’

argument that Williams, rather than Davis, committed the act of

police brutality alleged by Groves’s complaint is irrelevant.

Prosecution under § 1512 is not limited to defendants who are

guilty of the underlying federal offense which the victim reported

or was expected to report.

       Further, defendants argue that Groves’s internal complaint to

local police had not been reported to federal law enforcement and

was not yet a ripe civil rights complaint as the Government

characterized    it.   However,     this   lack   of    “ripeness”     is   not

controlling.    “An official proceeding need not be pending or about

to be instituted at the time of the offense.”                 18 U.S.C. §

1512(e)(1); see also United States v. Galvan, 949 F.2d 777, 783

(5th   Cir.   1991)(fact   that   Government   informer     was   no   longer

communicating with the Government at time of offense did not render


                                    29
prosecution under § 1512(a)(1)(C) inappropriate).   Nonetheless, we

are convinced that the evidence was not sufficient to establish the

federal nexus required by § 1512.

     The evidence was clearly sufficient to allow the jury to

conclude (1) that defendants killed Groves; (2) that defendants

were motivated by a desire to prevent communication between Groves

and law enforcement authorities about the alleged police brutality

offense; and (3) that the offense which was the subject of Groves’s

complaint -- a civil rights violation -- could, in fact, be charged

as a federal offense.

     What remains is to determine what conclusions the evidence

will support concerning whether the communication defendants sought

to prevent would in fact be to federal law enforcement officers.

This circuit has not previously addressed an analogous situation.

However, the Third Circuit in United States v. Bell, 113 F.3d 1345

(3rd Cir. 1997), has considered this issue, stating:

     In view of the statute’s clear command that the
     government need not prove any “state of mind” on the part
     of the defendant with respect to the federal character of
     the proceeding or officer, 18 U.S.C. § 1512(f), we do not
     read [the statute] as requiring proof that the defendant
     believed   the   victim  might   communicate   with   law
     enforcement officers whom the defendant knew or believed
     to be federal officers. Rather, we read this sentence as
     recognizing that what the statute mandates is proof that
     the officers with whom the defendant believed the victim
     might communicate would in fact be federal officers.

Bell, 113 F.3d at 1349 (emphasis added).     This element “may be

inferred by the jury from the fact that the offense was federal in


                                30
nature, plus appropriate evidence.”          Id. at 1349.

       The Eleventh Circuit, interpreting the similarly worded §

1512(b)(3)5      has held, “all that was required [to establish a] . .

. violation of § 1512(b)(3) was the possibility or likelihood that

[the       defendants']   false   and   misleading   information   would   be

transferred to federal authorities irrespective of the governmental

authority represented by the initial investigators.” United States

v. Veal, 153 F.3d 1233, 1251-52 (5th Cir. 1998).              The Eleventh

Circuit cited United States v. Galvan, 949 F.2d 777, 783 (5th Cir.

1991)(“[T]he statute focuses on the defendant's intent: whether she

thought       she   might   be    preventing    [the    witness's]   future

communication of information”), from this court, as well as other

Circuits' interpretations of § 1512(a)(1)(C), as authority for

their interpretation of § 1512(b)(3).          We do not find the Eleventh

Circuit's reasoning persuasive in resolving the question before us



       5
        18 U.S.C. § 1512(b)(3) provides:

  (b) Whoever knowingly uses intimidation or physical force,
  threatens, or corruptly persuades another person, or attempts
  to do so, or engages in misleading conduct toward another
  person, with intent to –

       (3) hinder, delay, or prevent the communication to a law
       enforcement officer or judge of the United States of
       information relating to the commission or possible
       commission of a Federal offense or a violation of
       conditions of probation, parole, or release pending
       judicial proceedings;

shall be fined under this title or imprisoned not more than ten
years, or both.

                                        31
in this case.    Rather, as dictated by Galvan, we parse the record

focusing on the defendants' intent.

     The evidence reveals that Davis's specific intent was to

short-circuit the IAD investigation and to send the IAD a message

to leave him alone in his misuse of police power.             There is no

evidence that the likelihood or possibility that the murder might

impact a future federal investigation played a part in this crime.

The evidence was sufficient to establish that Groves’s police

brutality    complaint   concerned    a   federal   crime   and   that   the

defendants intended to interfere with Groves’s pursuit of that

complaint.    However, prior to her death, the only agency to which

Groves had complained was the New Orleans Police Department. There

is nothing in this record which would support a jury finding that

any of the persons to whom Groves complained were federal officers.

Likewise, there is nothing in this record which would support a

jury finding that Groves had any intention of communicating with

any federal law enforcement officer prior to her death.           Finally,

there is no evidence in the record that would support an inference

that Davis intended to prevent Groves from pursuing her complaint

beyond the New Orleans Police Department IAD and communicating with

authorities who were in fact federal officers.               We therefore

reverse Hardy’s and Davis’s convictions on Count 3.

            9. CAPITAL SENTENCING ISSUES - DAVIS AND HARDY

     Davis and Hardy were sentenced to death pursuant to the


                                     32
provisions    of    the     Federal    Death    Penalty    Act    of     1994,   18

U.S.C. §§ 3591 - 3597 (FDPA).           The Government provided notice of

its intent to seek the death penalty, and notice of the aggravating

factors upon which it intended to rely, as required in § 3593(a).

       The jury did not make separate recommendations concerning the

appropriate penalties for each count of conviction.               Because it is

impossible to say that the jury’s penalty phase recommendations of

the death penalty were not influenced by the fact that Davis and

Hardy had received three death eligible convictions, rather than

two,   we   must   vacate    the   death     sentences    and   remand    for    new

sentencing hearings pursuant to 18 U.S.C. § 3593(b)(2)(D)(providing

that the     penalty   phase    be    conducted   before    a    jury    impaneled

specifically for the purpose of the sentencing hearing if, after

initial imposition of a sentence, reconsideration of the sentence

is necessary).     Our remand of Hardy’s and Davis’s cases for a new

sentencing hearing moots the remaining issues raised in their

appeals alleging error in their initial penalty phase proceedings.

                                10. CONCLUSION

       For the foregoing reasons, we affirm Causey’s convictions and

sentences; affirm Hardy’s and Davis’s convictions as to Counts 1

and 2; reverse Hardy’s and Davis’s convictions as to Count 3;

vacate Hardy’s and Davis’s death sentences; and remand Hardy’s and

Davis’s cases for resentencing.

       AFFIRMED in part, REVERSED in part, VACATED AND REMANDED in


                                        33
part.



ENDRECORD




            34
DeMOSS, Circuit Judge, concurring in part and dissenting in part:

      I wholeheartedly concur in the majority’s conclusion that the

evidence was insufficient to establish the federal nexus required

to support Davis’ and Hardy’s convictions on count 3, which alleges

tampering with a witness in order to prevent communication with a

federal law enforcement officer. I also concur with the majority’s

determination that Davis’ and Hardy’s death sentences must be set

aside and a new penalty hearing conducted because it is not

possible to separate the jury’s death penalty determination as to

the various counts in the indictment.      Finally, I concur with the

majority’s treatment of various other issues in parts 2, 5, 6 and

7 of the majority opinion.

      I disagree, however, and therefore must dissent from the

majority’s decision to affirm Davis’ and Hardy’s convictions on

counts 1 and 2, which alleges conspiracy to deprive and deprivation

of Kim Groves’ civil rights in violation of 18 U.S.C. § 241 and

§ 242, on the theory that those defendants’ actions against Groves

constituted conduct under color of state law.      I also dissent from

the   majority’s   spartan   and   conclusory   treatment   of   Causey’s

compelling argument that the trial of the noncapital charges

against him should have been severed from the trial of the capital

charges against Davis and Hardy.




                                    35
                      Murder Under “Color of Law”

     Conduct under color of law, or its equivalent state action, is

an essential element for conviction under 18 U.S.C. §§ 241 and 242,

and provides the federal nexus required to turn a garden-variety

state law murder into a federal offense punishable by the death

penalty. The majority opinion impermissibly and inadvisably waters

down this historical and statutory requirement by holding that

state action existed in this case because an “air of official

authority pervaded the entire incident.”      This ethereal and poorly

defined test subverts the color of law inquiry, traditionally

rooted in some assertion of actual or apparent official authority,

and transforms every abuse of official position into conduct

attributable to the state.

     As the majority concedes, the relevant principles are to be

derived in large part from a trilogy of Supreme Court cases.           In

United States v. Classic, 61 S. Ct. 1031 (1941), the Supreme Court

addressed   the   color   of   law   requirement   under   the   statutory

predecessors to §§ 241 and 242.           Classic held that election

officials who altered ballots were acting under color of law

because the acts were committed in the course of their performance

of official duties.    Id. at 1042-43.    The Court held that “[m]isuse

of power, possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law,

is action taken ‘under color of’ state law.”        Id. at 1043.


                                     36
     Four years later, in Screws v. United States, 65 S. Ct. 1031

(1945), the Supreme Court found action under color of law in

another criminal case involving the predecessor to § 242.          In

Screws the defendants, a sheriff, a policeman, and a special

deputy, beat a young man to death in the course of effecting an

arrest.   The Court found action under color of law because the

officers were acting pursuant to their “duty under Georgia law to

make the arrest effective.”     Id. at 1038.   The Court took special

pains to note that the criminal statutes must be construed in a

manner that “respect[s] the proper balance between the States and

the federal government in law enforcement.”      Id. at 1039.

     Finally, in United States v. Price, 86 S. Ct. 1152 (1966), the

Supreme Court directly examined the color of law requirement

embedded in §§ 241 and 242.     Price involved the brutal murder of

three civil rights activists at the hands of a Mississippi sheriff,

two other officers and some private citizens.       The civil rights

activists had been arrested and held prisoner in the county jail.

Law enforcement authorities subsequently pretended to release the

men in the middle of the night, having arranged that they would be

ambushed on the road.   The men were intercepted on the road out of

town and taken to a remote place where at least eighteen people

participated in their murder.    The Court found action under color

of law, observing that the conduct “was made possible by state

detention and calculated release of the prisoners by an officer of


                                  37
the State.”   Id. at 1157.

     The Classic/Screws/Price trilogy illustrates the principle

embraced by our Court that a defendant is not acting under “color

of law” when he or she is “pursuing private aims and not acting by

virtue of state authority.”    Harris v. Rhodes, 94 F.3d 196, 197

(5th Cir. 1996) (quoting United States v. Tarpley, 945 F.2d 806,

809 (5th Cir. 1991)); see also Price, 86 S. Ct. at 1157 n.7.   The

Court has held that such defendants are not acting under color of

law “purely because they are state officers.”   Harris, 94 F.3d at

197 (quoting Tarpley, 945 F.2d at 808).   To the contrary, conduct

is not committed under color of law unless the conduct includes

some assertion of actual or apparent authority granted by the

state.   See Price, 86 S. Ct. at 1157; Screws, 65 S. Ct. at 1039;

Classic, 61 S. Ct. at 1042-43; see also Tarpley, 945 F.2d at 809

(“Tarpley did more than simply use his service weapon and identify

himself as a police officer.   At several points during his assault

of Vestal, he claimed to have special authority for his actions by

virtue of his official status.”).

     That principle is aptly illustrated by the Supreme Court

cases.   In Classic, Louisiana election officials charged with

altering and falsely counting ballots cast in a primary election

were acting under color of law because the conduct was “committed

in the course of their performance of duties under the Louisiana

statute requiring them to count the ballots, to record the result

                                 38
of the count, and to certify the result of the election."            Classic,

61 S. Ct. at 1042-43 (internal quotations omitted).            Thus, it is

clear that the defendants in Classic committed the offense while in

the course of performing their official duties.          They abused that

position by exceeding the scope of the authority granted by the

state.   But it was more than the mere abuse of their position that

caused the Supreme Court to hold that the defendants’ conduct was

committed under color of state law.          The Court’s analysis placed

equal emphasis on the fact that the defendants’ conduct would not

have been possible but for the state’s grant of access to and

authority over the election ballots that were fraudulently altered

or falsely counted.     Id. at 1043-44.

     The majority relies heavily upon Davis’ use of his police

pager, radio, and patrol car to facilitate the offense.          But these

items did no more than just that.         There is nothing about these

items that rendered the offense possible and nothing about the

absence of   these    items   that   would   have   rendered   the    offense

impossible. This is because both Davis’ malevolent plan to execute

Groves and his conduct to set that plan in motion were separate and

apart from his status as a police officer.          Davis’ reliance upon

the accouterments of his office, such as his use of the police

radio to confirm Groves’ murder, were matters of convenience or

expediency, rather than matters of necessity.         I conclude that the

conduct in this case presents nothing more than abuse of position,


                                     39
which Classic teaches is insufficient standing alone to establish

conduct fairly attributable to the state as state action.

       In Screws, Georgia law enforcement officials who beat a young

man to death in the course of an arrest were acting under color of

state law because they were acting pursuant to "their duty under

Georgia law to make the arrest effective."          Screws, 65 S. Ct. at

1038.    The color of law inquiry in Screws, like Classic, focuses

upon the fact that the defendants had embarked upon the execution

of some official duty when the breach of public trust or authority

occurred.     Id. at 1039 (“Classic is, therefore, indistinguishable

from this case so far as ‘under color of’ state law is concerned.

In each officers of the State were performing official duties; in

each    the   power   which   they   were   authorized   to   exercise   was

misused.”).

       Applying Classic and Screws to the case at hand, it is clear

that Davis had not been delegated any authority or discretion

though official channels to vindicate his personal animus against

Groves by killing her.         Indeed, such conduct is affirmatively

prohibited by state law.       See Doe v. Taylor Indep. Sch. Dist., 15

F.3d 443, 481-86 (5th Cir. 1994) (en banc) (Garza, J., concurring

in part and dissenting in part) (citing Barney, 24 S. Ct. 502

(1904) for proposition that “state action does not exist when the

act complained of was not only not authorized, but was forbidden by

state legislation” (internal quotations and alterations omitted)).

                                      40
Davis’ fortuitous and dispensable use of the equipment issued to

him was simply an abuse of his position, rather than abuse in the

course of some official duty.

     In Price, Mississippi law enforcement officers asserted their

official capacity to first detain, and then arrange a calculated

release of, their intended victims for the purpose of assaulting,

and ultimately killing, their victims.       Price, 86 S. Ct. at 1155.

Price, which creates the possibility that ordinary citizens may act

in concert with state officials under color of state law, hinges

upon the defendants’ assertion of actual or apparent authority to

arrest   the   victims,   a   duty   delegated   to   the    relevant   law

enforcement authorities as a matter of state law.           Id. at 1156-57.

Although state officials pretended to relinquish control over the

victims in Price, the defendants/law enforcement officers in that

case never actually relinquished control, but instead delivered the

victims unto a brutal demise at the hands of other law enforcement

officers and their co-conspirators.        Thus, Price embodies those

principles inherent in Classic and Screws.       The incident would not

have been possible but for the defendants’ controlled release of

their intended victims from official police custody, and the

incident was the direct result of the defendants’ assertion of

actual or apparent authority to arrest.

     This case involves none of those factors.        There is no but for

relationship between Davis’ status as a police officer and Groves’


                                     41
murder.   Davis’ conduct was not committed in the course of any

ordinary police duty.6    Moreover, neither Davis nor any other

defendant asserted any actual or apparent authority granted by the

state as an initial or final justification for Groves’ murder.

Applying the principles established in Classic, Screws and Price,7

I find the theory that the defendants (a rogue police officer, a

drug dealer, and the drug dealer’s side kick) were in this case

engaged in state action under color of state law to be nothing

short of ridiculous.

  6
     The majority finds great significance in Davis’ statement that
he could get Hardy to murder Groves and then handle the “thirty.”
But Davis’ speculation to his partner was never borne out. Davis
did not, in fact, handle the “thirty,” and there is no evidence in
the record that he in fact would have had any authority to do so.
  7
     Both the majority and concurring opinions purport to rely upon
Monroe v. Pape, 81 S. Ct. 473 (1961) as breaking new ground for
purposes of determining when conduct is committed under color of
law.   But Monroe does not purport to adopt any new standards
relevant to the inquiry. To the contrary, Monroe merely reaffirms
the principles previously announced in Classic and Screws. See
Monroe, 81 S. Ct. at 484 (“We conclude that the meaning given
‘color of’ law in the Classic case and in the Screws and Williams
case was the correct one; and we adhere to it.”); see also Williams
v. United States, 71 S. Ct. 576, 577 (1951) (“The question in this
case is whether a special police officer who in his official
capacity subjects a person suspected of crime to force and violence
in order to obtain a confession may be prosecuted” for conduct
under color of law.); id. at 578 (noting that the victim was
interrogated pursuant to “an investigation conducted under the
aegis of the State”); id. (noting that the defendant “had a
semblance of policeman's power from Florida . . . [;] acted under
authority of Florida law; and . . . was asserting the authority
granted him and not acting in the role of a private person”).
Monroe, which presented the question of whether police exceeded
their authority in the scope of an official investigation, cannot
faithfully be cited as extending or broadening the color of law
concept as defined in earlier Supreme Court cases.

                                42
     Our Circuit authority is consistent.        In United States v.

Tarpley, 945 F.2d 806, 808 & n.2 (5th Cir. 1991) a jealous husband

lured his wife’s lover, Vestal, to the defendant’s home.           When

Vestal arrived, Tarpley beat him with “sap gloves” filled with lead

and stuck his service revolver into Vestal’s mouth, telling Vestal

that “he was a Sergeant on the police department, and that he would

and should kill Vestal, and that he could get away with it because

he was a cop.”   Id. at 808.   Defendant continued beating Vestal and

then instructed his wife to call another police officer to the

house.   When that officer arrived, the officer confirmed to Vestal

that the defendant had shot people in the past.       Id.    The Court

found action under color of law, in large part because Tarpley had

claimed to have special power by virtue of being a police officer

to beat, or even kill Vestal, with impunity.       Id. (Tarpley told

Vestal: “I‘ll kill you.   I’m a cop. I can.”). Similarly, in Bennett

v. Pippin, 74 F.3d 578, 589 (5th Cir. 1996), an analogous § 1983

case, a sheriff raped a witness whom he had just interviewed.      When

his victim resisted his advances, the sheriff told her "I can do

what I want, I'm the Sheriff."     Id.   The Court found action under

color of law because the Sheriff's actions were an abuse of power

uniquely held by virtue of the Sheriff’s position, and because “the

explicit invocation of governmental authority constituted a ‘real

nexus’ between the duties of Sheriff and the rape.”         Id. (citing

Taylor Indep. Sch. Dist., 15 F.3d at 452 n.4).       In sum, Supreme

                                  43
Court and Fifth Circuit precedent are consistent -- when the

defendant is acting pursuant to state granted authority or an

assertion of state granted authority, but exceeds or abuses that

authority, the defendant is acting under color of law.

      For example, the conduct of a bad law enforcement officer in

the process of arresting someone or interviewing a witness, or

even, under current precedent, the misconduct of a public school

teacher who places a child's physical well being in grave danger,

see Taylor Indep. Sch. Dist., 15 F.3d 433, may constitute conduct

under color of state law.8   When, however, the defendant is acting

in an area that is completely apart from and derives no “color”

from the state’s affirmative grant of authority or discretion to


  8
     Whatever color of law there is in this case must be derived
from the conduct of Davis, the New Orleans police officer. It is
true that even a patrolman at the bottom of the police totem pole,
like Davis in this case, may exercise certain powers and duties
which are derivative of his authority as a police officer and the
exercise of these powers is clearly under "color of law."         A
patrolman may enforce the traffic laws of the city and issue a
ticket or citation to a citizen whom he observes in violation of
such laws; but Davis never issued any kind of citation or ticket to
Groves in this case. A patrolman may make an investigative stop of
a citizen if he has a reasonable suspicion that the citizen may be
engaging in some sort of criminal activity; but Davis never made an
investigative stop of Groves in this case. A patrolman may serve
and execute a warrant for arrest upon a citizen; but Davis never
executed any warrant for arrest on Groves in this case.           A
patrolman may arrest without a warrant and take into custody any
citizen whom he observes to be committing a crime; but Davis never
purported to arrest Groves and never had any custody of any kind of
Groves. A patrolman may direct traffic, order individual citizens
to stay behind police barricades at an accident or crime scene, and
order individual citizens to leave or vacate certain premises on
the grounds of public safety; but there is no evidence in this case
that Davis ever exercised any such authority as to Groves.

                                 44
the official, the conduct is not committed under “color of law.”

Our   decision     in   Tarpley   is    the   only   binding    case    that    even

potentially      deviates    from      that   pattern,   and     that    case    is

distinguishable (and was distinguished by the panel hearing the

case)   by   the    defendant’s        express   invocation     of     his   police

authority.

      Our error in diminishing the test for conduct under color of

law is compounded in this case because the majority has borrowed,

without apology, elaboration, or explanation, from the host of §

241 and § 242 cases that involve a relatively minor penalty.                   Title

18 U.S.C. § 241 and § 242 were passed to address the residual

effects of slavery.       For most of the significant history of these

civil and criminal provisions, the maximum penalty to be assessed

was a fine and a term of imprisonment not to exceed ten years.

While Congress increased the potential penalty under these statutes

in the 1960's, it was not until September 1994 that the death

penalty became an available sanction, and this case appears to be

the first case in which the death penalty has been imposed upon

defendants charged with a deprivation of civil rights in violation

of these Civil War reconstruction statutes.                    Surely where the

ultimate penalty of death is at issue, for the crime of murder

which is traditionally punished under state law, we should be even

more diligent in requiring that the evidence clearly support the

hypothesis that the offender’s conduct was colored by some grant of



                                         45
state authority.      Surely we should not be willing to torture the

meaning ascribed by the Supreme Court to the requirement that

conduct be committed under color of state law by adopting, sheared

of its factual context, a new legal standard requiring only that an

air of official authority pervade the incident, particularly when

that standard is based upon a single descriptive phrase in this

Court’s disposition in Tarpley.

     The facts of this case are chilling.          Davis and Hardy deserve

the death penalty for their part in the premeditated murder of Kim

Groves.    But   we   should   not   dilute   or   obscure   the   statutory

requirement that conduct be committed under color of state law just

to save these federal convictions. The Supreme Court has cautioned

that statutes requiring conduct under color of law “should be

construed so as to respect the proper balance between the States

and the federal government in law enforcement.”         Screws, 65 S. Ct.

at 1039.   If this concept of federalism is to have any meaning at

all, then the State of Louisiana is the proper governmental entity

to proscribe and punish the murderers in this case.          As the Supreme

Court said in Screws:

           Our national government is one of delegated powers
           alone. Under our federal system the administration
           of criminal justice rests with the States except as
           Congress, acting within the scope of those
           delegated powers, has created offenses against the
           United States.    As stated in United States v.
           Cruikshank, 92 U.S. 542, 553, 554, 23 L.Ed. 588
           [(1875)], “It is no more the duty or within the
           power of the United States to punish for a
           conspiracy to falsely imprison or murder within a

                                     46
              State, than it would be to punish for false
              imprisonment or murder itself.” It is only state
              action of a “particular character” that is
              prohibited by the Fourteenth Amendment and against
              which the Amendment authorizes Congress to afford
              relief. Thus Congress in § 20 of the Criminal Code
              did not undertake to make all torts of state
              officials federal crimes. It brought within § 20
              only specified acts done “under color” of law and
              then only those acts which deprived a person of
              some right secured by the Constitution or laws of
              the United States.

Id. (internal citations omitted); see also id. at 1037.           I would

hold   that    the   government   failed   to   satisfy   its   burden   of

establishing a sufficient federal nexus with respect to counts 1

and 2 against all defendants.            I would therefore vacate the

defendants’ federal convictions for violation of 18 U.S.C. §§ 241

and 242 and remand the case to the district court for dismissal of

the indictments.     Under our federal system, the State of Louisiana

is the only right and proper forum for the trial and punishment of

these defendants.




                                    47
              CAUSEY’S TRIAL WITH CAPITAL DEFENDANTS

     I also dissent from that portion of part 4 of the majority

opinion that affirms the district court’s refusal to sever the

trial of the noncapital charges against Causey from the trial of

the capital charges against Davis and Hardy.

     The majority applies what appears to be an almost per se rule

that the trial of a capital defendant with a noncapital defendant

will never raise concerns sufficient to justify severance.                The

majority   supports   this   remarkable    position    with    Buchanan     v.

Kentucky, 107 S. Ct. 2906 (1987).         But Buchanan involved Supreme

Court review of a state law conviction.          Moreover, the Supreme

Court made express note of the fact that the noncapital defendant

did not seek severance in that case.            Id. at 2909.         Rather,

Buchanan involved only a state prisoner’s constitutional claim that

his joint trial with capital co-defendants violated his Sixth

Amendment right to an impartial jury drawn from a fair cross

section of the community.     Id. at 2908.

     This case is easily distinguishable.       First, this is a direct

appeal from   federal   convictions.       Indeed,    this    is   the   first

reported decision in which a noncapital defendant was tried with

multiple capital defendants in federal court under the procedures

set forth in the Federal Death Penalty Act, 18 U.S.C. § 3591-3598.

Thus, no federal appellate court has ever considered, as a matter

of direct appeal, whether the trial of a noncapital defendant with


                                  48
multiple capital defendants under the Federal Death Penalty Act may

infringe    upon    the     trial    rights       of    the   noncapital       defendant.

Further, the Federal Death Penalty Act, which specified a number of

the procedures and substantive issues material to Davis’ and

Hardy’s capital trial, was not passed until 1994, long after the

decision in Buchanan, and only one month before the offense at

issue in this case.               Even if Buchanan is binding as to the

relatively modest principle that the trial of noncapital defendants

with capital defendants is not per se error, that principle does

nothing to      preclude      the    possibility         of   error    based     upon    the

statutory structure of the Federal Death Penalty Act or the facts

of this case.       I think our review should acknowledge and meet head

on the particular issues raised by application of this new federal

sentencing     scheme      with     its   many     requirements,        in     this   trial

involving a noncapital defendant.

       Second, Causey sought and was denied severance.                         Unlike the

relatively limited issue in Buchanan, Causey’s challenge to his

federal conviction on direct appeal calls into question whether he

was prejudiced with respect to a number of his statutory and

constitutional trial rights. Indeed, the record in this particular

case    establishes        that    many     of    the   federal       district    court’s

decisions      in   this    matter,       from    jury    selection      through        jury

submission, were driven by the fact that both Davis and Hardy faced

the    death   penalty.           Because    I    believe     that     these    decisions


                                             49
compromised Causey’s right to a fair trial, I would hold that the

district court’s refusal to sever noncapital defendant Causey’s

trial    from     the   trial    of   capital   defendants        Davis    and   Hardy

constituted an abuse of the court’s discretion on the facts of this

case.

     I recognize that there is a preference for jointly trying

defendants who have been jointly named in the same indictment.                      See

Zafiro v. United States, 113 S. Ct. 933, 937 (1993); see also FED.

R. CRIM. P. 8(b).        But severance is appropriate when a joint trial

will compromise a specific trial right of one of the defendants or

prevent the jury from making a reliable judgment about the guilt or

innocence of one of the defendants.             See Zafiro, 113 S. Ct. at 938;

see also FED. R. CRIM. P. 14 (permitting severance when joint trial

would prejudice a party).             Causey contends that his statutory and

constitutional rights to a speedy trial, his right to participate

fully and fairly in the jury selection process, and his right to be

free from the effect of unduly prejudicial and irrelevant spillover

evidence with no relevance to his prosecution, were violated in

this particular case by the district court’s refusal to sever his

trial.      The    majority      opinion   states,     in    a   single    conclusory

sentence,       that    Causey   failed    to   make   the       showing   of    strong

prejudice required to justify severance.                     I disagree. To the

contrary, this case is rife with the type of prejudice that should

cause us to hold that a noncapital defendant like Causey should not


                                           50
be tried together with capital defendants in federal court.

     Causey’s joint trial with capital co-defendants operated to

deprive him of his statutory and constitutional right to a speedy

trial. Title 18 U.S.C. § 3161(c)(1) provides the general rule that

trial     should    occur     within     seventy    days   of   indictment   or

arraignment.       Causey was indicted and detained on the charges in

this case in December 1994.          Causey was not tried on those charges

until April 1996, a delay of sixteen months.                Three of the four

continuances sought in Causey’s case were expressly tied to the

fact that the government was seeking the death penalty against

Davis and     Hardy.        The   last   two   continuances,    which   together

engendered a delay of four months, were granted over Causey’s

express    objection    that      his    speedy    trial   rights   were   being

compromised and that severance was required.                 While the speedy

trial statute permits “a reasonable period of delay” attributable

to co-defendants, see 18 U.S.C. § 3161(h)(7), I do not consider the

extended period attributable to Davis’ and Hardy’ capital status

reasonable in this case.               Whatever judicial expedience might

justify the joint trial of capital and noncapital defendants, that

expedience is severely undermined when the capital status of one

defendant causes a delay of more than one year in the trial of a

noncapital defendant.

     Causey’s joint trial with capital co-defendants compromised

his right to participate fully and fairly in the selection of his



                                         51
jury.   The district court initially allowed each side twenty-six

peremptory challenges.   Causey complained in the district court,

and urges again on appeal, that his noncapital status was used,

first by his co-defendants and then by the district court, to deny

his right to participate equally in the jury selection process.

When Causey raised this complaint, Causey maintains, and the

government does not dispute, that the district court informed him

that, if forced to intervene, the district court would allow Causey

only six peremptory challenges, while permitting each of his

capital co-defendants ten peremptory challenges each.    There does

not appear to be any sound justification for limiting Causey’s

participation in the process of jury selection in this manner.

     Causey’s joint trial with capital co-defendants also raises

important questions about the fundamental fairness of subjecting a

noncapital defendant to the process required to assemble a death

qualified jury in a capital case.    The process of selecting a jury

in a capital case is, and should necessarily be, different from the

process involved in selecting the jury in a noncapital case.     To

the extent that the prosecution exercises its rights to qualify all

jurors on their ability to assess the death penalty, there will

inevitably be individuals excluded on those grounds in a capital

case who would not have been excluded in a noncapital case.

Consequently, if you try a noncapital defendant with a capital

defendant the government will be permitted to exclude jurors for

cause on grounds which it could not use as a grounds for exclusion

                                52
if the noncapital defendant was being tried separately.                      Surely if

a noncapital defendant were being tried separately, the government

could   not   exclude      jurors   for     cause   on      the   grounds    of   their

opposition to the death penalty since that would be a matter

completely irrelevant to the decision in that particular case.

Likewise,     in    a    joint   trial    involving      capital    and     noncapital

defendants,        the    capital   defendants        can    exercise       peremptory

challenges against prospective jurors who express sentiments in

favor of the death penalty.              These same jurors may be acceptable,

or even desirable, to a noncapital defendant for reasons other than

their being prepared to assess the death penalty.                    The noncapital

defendant, therefore, gets whipsawed between the state’s objection

for cause and the capital defendant’s peremptory challenge into

having a jury composed of individuals who are entirely different

from those who would be selected if the noncapital defendant was

being tried without capital defendants.

     This is precisely what Causey says happened in this case.

Given the capital charges against Davis and Hardy, the district

court permitted the parties to circulate an extensive questionnaire

to potential jurors prior to the time formal voir dire began.

Those questionnaires provide a great deal of insight into the

potential jurors’ views as to the death penalty and other issues.

The record reflects that Causey objected both to government strikes

eliminating potential jurors expressing sentiment against the death

penalty, as well as to his co-defendants’ strikes eliminating

                                           53
jurors expressing sentiment in favor of the death penalty.                   Causey

asserts that many of these jurors would have been acceptable, or

even desirable, to him.           For example, Causey claims that some of

the jurors eliminated by the government for expressing anti-death

penalty sentiment also expressed a skepticism about government

testimony induced by a plea bargain.               Causey also claims that his

co-defendants eliminated certain African-American jurors who were

perceived to be leaning toward the death penalty. Viewed as whole,

the record reflects that Causey’s right to participate fully and

fairly in the jury selection process was compromised by the capital

nature of the charges brought against Davis and Hardy.

       Another problem that raises its ugly head is the contention

that   a   death      qualified   or   capital     jury     is    necessarily   more

conviction prone.        I recognize that several courts, including this

one, have expressed reservations about the scientific evidence

supporting      the    proposition     that    a    death    qualified     jury   is

necessarily more conviction prone.            See, e.g., Lockhart v. McCree,

106 S. Ct. 1758, 1762-64 (1986); Witherspoon v. Illinois, 88 S. Ct.

1779, 1774-75 (1968); Spinkellink v. Wainwright, 578 F.2d 582, 593

(5th Cir. 1978). Without regard to the empirical basis for the

scientific evidence, I believe that most trial judges (including

the district court judge in this case who said as much in the

hearing    on    Causey’s    motion     to    sever)      would    be   willing   to

acknowledge the common sense proposition that death qualified


                                        54
juries tend to be more conviction prone.             The real question is

whether that fact necessarily operates to prejudice a noncapital

defendant and whether there are strong governmental interests

supporting the empanelment of a death qualified jury for trial of

a noncapital defendant.        See, e.g., Buchanan, 107 S. Ct. at 2913-

16.

      Courts have been hesitant to indulge such a presumption, for

example, when to do so would require that trial courts empanel a

different jury for the guilt and punishment phases of a capital

trial.    See Lockhart, 106 S. Ct. 1758.                In such cases, the

government has a strong interest in its legislation specifying a

unitary   jury    system.      See   id.    at   1769-69.         Moreover,    the

possibility that a capital jury which heard the guilt phase of the

trial will entertain a residual doubt as to the defendant’s guilt,

which might serve to benefit the capital defendant during the

penalty phase of the capital trial, is used to justify the premise

that the use of a death qualified jury during the guilt phase of

the capital trial may be beneficial to a capital defendant.                    Id.

Obviously,    that   justification    for    rejecting      the    common    sense

proposition that death qualified juries are more likely to convict

is not applicable when the issue is whether a noncapital defendant

should be tried with co-defendants who face the death penalty.                  In

the federal      system   a   noncapital    defendant    will     never     face a

separate jury determination of punishment.


                                      55
       The empanelment of a death qualified jury in a case involving

a noncapital defendant, or at least a refusal to sever, may also be

supported by the state’s interest in avoiding the burden and

expense of two trials.        Buchanan, 107 S. Ct. at 2915; Lockhart, 107

S. Ct. at 1769.        However, that rationale is inapplicable in this

case because the district court expressly found that the evidence

to be offered at the guilt phase of trial was such that the burden

of trying Causey separate would be minimal. I conclude, therefore,

that    there   were    no    important    governmental   interests      to   be

vindicated and no potential benefit to Causey to be obtained from

trying   the    noncapital     charges    against   him   before   the   death

qualified jury empaneled to hear the capital charges against Davis

and Hardy.

       Moreover, and without regard to whether death qualified juries

are more conviction prone in the run of cases, my review of this

record persuades me that the need to death qualify the jury in this

case resulted in a panel that was clearly prosecution oriented and

that was much more likely to convict.               Of the twelve jurors

selected, ten described themselves in the jury questionnaire as

“pro-death penalty.”         Eleven of the twelve jurors agreed that the

“death penalty gives the criminal what he deserves,” and disagreed

that the death penalty was unfair to minorities.           Ten of the twelve

jurors stated that they disagreed or strongly disagreed with the

statement that our system should err on the side of letting a few



                                      56
guilty people go free rather than on the side of convicting the

innocent.    All twelve jurors were comfortable with the use of

undercover agents and informants and ten of the twelve jurors had

no objection to the use of government wire taps.         Of the five

jurors that gave responses, four indicated they would have no

concern about government testimony induced by lenient treatment.

These last responses are particularly troubling given the role that

government undercover operations and induced testimony played in

this case, and Causey’s assertion that certain pro-death penalty

jurors eliminated by his co-defendants displayed a healthy measure

of skepticism about the relative weight of testimony procured by

those   means.    Having   reviewed   this   record,   including   the

questionnaires submitted by the larger venire panel as compared to

the jury selected, it is clear to me that the jury selection

process necessitated by Davis’ and Hardy’s capital status led to

the empanelment of a strongly pro-government or conviction-prone

jury.   Given that Causey was not exposed to the death penalty, I do

not feel that whatever societal or governmental interests may weigh

in favor of permitting a death qualified jury to hear the guilt

portion of a capital trial should have been permitted to operate to

his detriment in this case.    Cf. Spinkellink, 578 F.2d at 593-94

(commenting upon the absence in that case of evidence that death

qualification led to a more conviction prone or impartial jury).

     I am also concerned that death qualification may, in some



                                 57
cases, operate to systematically exclude certain distinctive groups

from jury service.       See Lockhart, 106 S. Ct. at 1771 (Marshall, J.,

dissenting) (“The data strongly suggest that death qualification

excludes a significantly large subset--at least 11% to 17%--of

potential jurors who could be impartial during the guilt phase of

trial.      Among     the    members     of    this   excludable     class   are    a

disproportionate number of blacks and women.” (footnote omitted)).

In this case, three African-American defendants were tried in New

Orleans, Louisiana, a community with a very large African-American

population.    The jury selection process used in this case makes it

difficult to set exact numbers, but it is clear that the panel of

potential jurors included a significant number of African-American

citizens.      Of     the    151   prospective        jurors   who   answered   the

questionnaire, at least 42 (or 28 percent) were African-American.

And yet only one African-American was selected to sit on the jury

during the trial.       I do not posit that race may be used as a proxy

for determining how a particular juror will vote, or whether a

particular     jury     is    impartial.         I    do   contend    that   death

qualification may have unintended and undesirable consequences,

such as those identified by the dissenting Justices in Lockhart and

Buchanan, and those identified by Causey in this appeal.                        Once

again, to whatever extent those consequences might be tolerable

when     balanced     against      the   government’s      strong    interest      in

empaneling a qualified jury as to capital charges, I would hold


                                          58
that such a consequence is intolerable and impermissible when

applied to a case such as Causey’s, in which the government did not

seek the death penalty, and in which the burden of separate trial

would be minimal.

     I    recognize   that    Causey’s    evidence    that      the   death

qualification procedure in this case had the effect of producing a

conviction prone jury or excluding African-American jurors may not

be sufficient standing alone to establish a Sixth Amendment claim

that he was deprived of an impartial jury drawn from a fair cross

section of the community.        But we are dealing here with the

narrower issue of severance. In this case, evidence that the death

qualification procedure excluded African-American citizens tends to

establish another form of prejudice required to support his motion

for severance.

     Finally, Causey was also prejudiced by a large quantity of

prejudicial    spillover     evidence    relating    to   the     criminal

relationship between Davis and Hardy that had little, if any,

bearing upon Causey’s case.      Causey points, for example, to the

prejudicial testimony of Davis’ police partner, Sammie Williams,

and of unindicted co-conspirator Steve Jackson, both of whom

testified they had only very limited knowledge concerning Causey.

Moreover, there was an amazing volume of evidence documenting the

grisly details of the Davis/Hardy relationship and their brutal and

mercenary crimes that had only tangential, if any, relevance to

Causey.

                                   59
        There is also evidence in the record that the district court’s

evidentiary rulings were guided by considerations relevant to

Davis’ and Hardy’s capital status and without any consideration of

Causey’s position or interest.          For example, Causey objected to

certain prejudicial evidence relating to the meaning of the phrase

“rock-a-bye-baby.”          Causey’s co-defendants desired to enter a

stipulation as to the meaning of that phrase, to which Causey

objected.         At a hearing in which that stipulation was entered over

Causey’s objection, the following exchange occurred:

Counsel for Causey: Yesterday the proposed stipulation about this
                    rock-a-bye-baby came up.     Nobody asked me,
                    which is par for the course.

District Court:            That’s because your client is not facing the
                           death penalty.

This example, in which the district court expressly invoked Davis’

and Hardy’s capital status as a basis for providing notice of

certain evidentiary decisions illustrates the extent to which those

defendants’ capital status infused the entire trial and caused a

subjugation of Causey’s rights to those of the capital defendants.

        For the foregoing reasons, I would hold that the district

court’s refusal to grant Causey a separate trial constituted an

abuse of discretion on the facts of this case.              I think the

majority opinion fails to grapple with the vexatious issues arising

from the trial of a noncapital defendant such as Causey, who played

a relatively minor role in the conspiracy, with capital defendants

such as Davis and Hardy, against whom the government offered an


g:\opin\96-30486.dis                  60
impressive         quantity   of   evidence   relating   to   larger   criminal

enterprises in which defendant Causey had no role.              I respectfully

dissent from that portion of the majority’s decision affirming the

district court’s denial of Causey’s motion to sever his trial from

that of his co-defendants Davis and Hardy.



ENDRECORD




g:\opin\96-30486.dis                     61
DENNIS, Circuit Judge, concurring:

        I join fully in the majority opinion and assign additional

reasons for concurring.

        I. The Defendants’ Convictions Under 18 U.S.C. § 242

        The defendants did not object below or argue here that the due

process “fair warning requirement” was not satisfied in these

cases, i.e., that they have been held criminally responsible for

conduct which they could not reasonably understand to be proscribed

by 18 U.S.C. § 242.                  During the pendency of this appeal, the

Supreme Court, in United States v. Lanier, 520 U.S. 259 (1997),

clarified the fair warning requirement. That decision caused me to

have      concern         that   a   failure   to   satisfy   the   fair   warning

requirement, which may have been an unclear error at trial, may now

have become clear on appeal because the applicable law has been

clarified.             “In exceptional circumstances, especially in criminal

cases, appellate courts, in the public interest, may, of their own

motion, notice errors to which no exception has been taken, if the

errors are obvious, or if they otherwise affect the fairness,

integrity, or public reputation of judicial proceedings.”                   United

States v. Atkinson, 297 U.S. 157, 160 (1936).                   See also FED. R.

CRIM. P. 52(b); United States v. Olano, 507 U.S. 725, 732 (1993).

Also, even if there is not plain error in this respect, Lanier must

be taken into account in this court’s evaluation of the defendants’

insufficiency-of-evidence arguments.                It now may be inferred from


g:\opin\96-30486.dis
Lanier that we must determine that each defendant was given fair

warning, as clarified by Lanier, prior to his charged criminal

conduct, that such particular course of conduct would amount to an

act under color of law in deprivation of a person’s constitutional

right, in order to determine correctly whether there was sufficient

evidence for a reasonable juror to find beyond a reasonable doubt

that the defendant violated 18 U.S.C. § 242 by engaging in such

conduct.

        I ultimately conclude that the fair warning requirement, as

clarified by Lanier, was satisfied as to each defendant, and that

there was sufficient evidence as to each element of the charged

crimes to constitutionally support their convictions. Accordingly,

I concur in the majority opinion and judgment, but express my

reasoning in this separate opinion to give defense counsel, as well

as colleagues of the bench and bar, a fair opportunity to point out

any flaws that it may contain.

                        A. The Statute and the Issues

        Section 242, Title 18, United States Code, in pertinent part,

provides:

                Whoever, under color of any law, statute,
                ordinance, regulation, or custom, willfully
                subjects any person in any State, Territory,
                or District to the deprivation of any rights,
                privileges, or immunities secured or protected
                by the Constitution or laws of the United
                States, or to different punishments, pains, or
                penalties, on account of such person being an
                alien, or by reason of his color, or race,
                than are prescribed for the punishment of

g:\opin\96-30486.dis                 63
                citizens,[shall   be           subject         to    specified
                criminal penalties].


        Specifically stated, the issues of concern are: (1) whether 18

U.S.C. § 242, the constitutional provisions it incorporates, and

the federal court decisions interpreting them, gave fair warning to

the defendant, Len Davis, that a state officer who, while acting

under color of law, intentionally and without justification causes

a person to be deprived of her right to life, violates a right that

had     been     made       specific     either     by   the    express     terms   of    the

Constitution           or    laws   of   the   United     States,      or   by    decisions

interpreting them; (2) whether the defendant police officer, Len

Davis, also was given fair warning by the statute, its incorporated

constitutional provisions, and decisions interpreting them, that

his course of conduct in causing Kim Marie Groves to be deprived of

her right to life amounted to acts under color of law; and (3)

whether the private person defendants, Paul Hardy and Damon Causey,

were given fair warning that Len Davis was a state official acting

under color of law when he caused Kim Marie Groves to be deprived

of her right to life, and that their intentional participation with

Davis in that homicide would therefore also constitute acts under

color of law in violation of Kim Marie Groves’s constitutional

right to life that had been made specific by 18 U.S.C. § 242, its

incorporated           constitutional       and     statutory       provisions,     and   the

federal court decisions interpreting them.



g:\opin\96-30486.dis                           64
                             B. United States v. Lanier

        In United States v. Lanier, 520 U.S. 259 (1997), a state judge

had been convicted under 18 U.S.C. § 242 of criminally violating

the constitutional rights of five women by assaulting them sexually

in his chambers.            A panel of the Court of Appeals for the Sixth

Circuit affirmed the convictions and sentence, United States v.

Lanier, 33 F.3d 639 (6th Cir. 1994), but the full court, on

rehearing en banc, set aside the convictions for lack of any notice

to the public that § 242 covers simple or sexual assault crimes,

holding that § 242 criminal liability may be imposed only if the

constitutional right allegedly violated is first identified by a

decision of the Supreme Court, and only when the right has been

held to apply in a factual situation “fundamentally similar” to the

one at bar.            United States v. Lanier, 73 F.3d 1380, 1393 (6th Cir.

1996) (en banc).            The Supreme Court granted certiorari, declared

that “[t]he question is whether this standard of notice is higher

than the Constitution requires, and we hold that it is[,]” Lanier,

520 U.S. at 261, vacated the judgment, and remanded for application

of the proper standard “[b]ecause the Court of Appeals used the

wrong gauge in deciding whether the prior judicial decisions gave

fair warning that respondent’s actions violated constitutional

rights. . . .”            Id. at 272.

        Because § 242, in lieu of describing the specific conduct it

forbids, incorporates constitutional guarantees by reference, which


g:\opin\96-30486.dis                      65
themselves are stated “with some catholicity of phrasing[,] [t]he

result is that neither the statute[] nor a good many of [its]

constitutional referents delineate the range of forbidden conduct

with particularity.”                Id. at 265.            The irony of this is that a

prosecution to enforce one application of § 242's protection of due

process can threaten the accused with deprivation of another:

“what Justice HOLMES spoke of as ‘fair warning . . . in language

that the common world will understand, of what the law intends to

do if a certain line is passed.                    To make the warning fair, so far

as possible the line should be clear.’”                           Id. (quoting McBoyle v.

United States, 283 U.S. 25, 27 (1931)).                       “‘“The . . . principle is

that no man shall be criminally responsible for conduct which he

could not reasonably understand to be proscribed.”’”                           Id. (quoting

Bouie v. City of Columbia, 378 U.S. 347, 351 (1964) (quoting United

States v. Harriss, 347 U.S. 612, 617 (1954))).

        In Screws v. United States, 325 U.S. 91 (1945), a plurality of

the      Supreme        Court       recognized         that       the   openness      of   the

constitutional guarantees, when incorporated by reference into §

242, generally are ill-suited to the task of giving fair warning

about the scope of criminal responsibility.                         At the same time, that

plurality declared that this constitutional difficulty does not

arise when the accused is charged with violating a “‘right which

has     been     made       specific      either      by    the    express    terms   of   the

Constitution           or    laws    of    the     United     States     or   by   decisions


g:\opin\96-30486.dis                             66
interpreting them.’”          Lanier, 520 U.S. at 267 (quoting Screws, 325

U.S. at 104).          “Accordingly, Screws limited the statute’s coverage

to rights fairly warned of, having been ‘made specific’ by the time

of the charged conduct.”           Id.

        Consequently, the Supreme Court in Lanier concluded that the

Sixth Circuit erred in adding as a gloss to this standard the

requirement that a prior decision of the Supreme Court has defined

the     constitutional       right   at   issue     in     a    factual     situation

“fundamentally similar” to the one at bar.                 Id. at 268.      The Court

explained that the Screws plurality “referred in general terms to

rights made specific by ‘decisions interpreting’ the Constitution,

and no subsequent case has held that the universe of relevant

interpretive decisions is confined to our opinions.” Id. (internal

citation omitted).            It   further     explained       that   the   Court   has

specifically referred to court of appeals decisions in defining the

established scope of a constitutional right under § 241 (citing

Anderson v. United States, 417 U.S. 211, 223-27 (1974)); and in

inquiring whether a right was “clearly established” when applying

the qualified immunity rule under § 1983 and Bivens v. Six Unknown

Narcotics Agents, 403 U.S. 388 (1971).               Lanier, 520 U.S. at 268.

According to the Court, “[D]isparate decisions in various Circuits

might leave the law insufficiently certain even on a point widely

considered, [but] such a circumstance may be taken into account in

deciding whether the warning is fair enough. . . .”                     Id. at 269.


g:\opin\96-30486.dis                      67
        Further, the Supreme Court in Lanier stated, it had not

demanded precedents applying the constitutional right at issue to

a “fundamentally similar” factual situation, but that it had upheld

convictions             under     §§    241   or     242    despite   notable     factual

distinctions between the precedents relied upon and the cases then

before the court, “so long as the prior decisions gave reasonable

warning that the conduct then at issue violated constitutional

rights.”        Id.      The Sixth Circuit erred, the Supreme Court stated,

in concluding that due process fair warning under § 242 demands

more than the “clearly established” qualified immunity test under

§ 1983 or Bivens.               Id.    “[T]he object of the ‘clearly established’

immunity standard is not different from that of ‘fair warning’ as

it relates to law ‘made specific’ for the purpose of validly

applying § 242. . . .                  To require something clearer than ‘clearly

established’             would,       then,   call    for    something   beyond    ‘fair

warning.’”             Id. at 270-71.

        “In sum,” the Court in Lanier concluded, “as with civil

liability under § 1983 or Bivens, all that can usefully be said

about criminal liability under § 242 is that it may be imposed for

deprivation of a constitutional right if, but only if, ‘in the

light of pre-existing law the unlawfulness [under the Constitution

is] apparent[.]’                Where it is, the constitutional requirement of

fair warning is satisfied.”                   Id. at 271-72 (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)).


g:\opin\96-30486.dis                            68
        C. Fair Warning as to the Constitutional Right Violated

        The     Supreme    Court   in    Lanier   pointed    out   that    “general

statements of the law are not inherently incapable of giving fair

and clear warning, and in [some] instances a general constitutional

rule already identified in the decisional law may apply with

obvious clarity to the specific conduct in question, even though

‘the very         action   in   question    has   [not]   previously      been   held

unlawful.”         Id. at 271 (quoting Anderson, 483 U.S. at 640).               In my

opinion, the guarantees of the Fifth Amendment that “[n]o person

shall be deprived of life . . . without due process of law,” and of

the Fourteenth Amendment that “nor shall any State deprive any

person of life . . . without due process of law,” together with §

242, made specific every person’s right not to be deprived of life

without due process of law so as to give “adequate advance notice”

that a person who caused such a deprivation while acting under

color of law “‘would be visited with punishment . . .[and] not

punished for an unknowable something.’”                     Id. at 267 (quoting

Screws, 325 U.S. at 105).               Moreover, prior court decisions have

given fair warning that willful or intentional deprivation of a

person’s life without due process of law committed under color of

law is punishable under 18 U.S.C. §§ 241 and 242.

        In United States v. Price, 383 U.S. 797 (1966), the Supreme

Court declared that: (1) § 241 reaches conspiracies to injure any

citizen in the free exercise or enjoyment of any right or privilege


g:\opin\96-30486.dis                       69
secured to him by the Constitution; (2) this language includes

rights or privileges protected by the Fourteenth Amendment; and (3)

this language extends to conspiracies otherwise within the scope of

the section participated in by officials alone or in collaboration

with private persons.                Id. at 798.

        Moreover, the Price Court concluded that “an allegation of

official,        state         participation     in    murder,    accomplished   by    and

through its officers with the participation of others,” is an

“allegation of state action which, beyond dispute, brings the

conspiracy within the ambit of the Fourteenth Amendment.”                            Id. at

799.

        The Fifth Circuit in Crews v. United States, 160 F.2d 746 (5th

Cir. 1947), followed the legal principles set forth by the Supreme

Court in Screws in affirming the conviction under 18 U.S.C. § 52

(now § 242) of a town marshal who murdered a black man.                                The

defendant,             who    had    personal    animosity       toward   McFadden    (the

decedent), was riding in his nephew’s automobile when he spotted

McFadden, who allegedly was drunk.                     Crews guided McFadden without

resistance to his nephew’s car, put him in the rear seat and drove

McFadden to a bridge, where Crews forced him to jump into the

river, even though McFadden told him that he could not swim.

McFadden drowned.               Id. at 747-48.

        This court affirmed Crews’s conviction, concluding that Crews

acted      “under            color   of   law”    in   depriving     McFadden    of    the


g:\opin\96-30486.dis                             70
“constitutional right to life or liberty or to a fair trial under

due processes of law rather than a trial by ordeal.”                       Id. at 749.

        In a civil case arising under §§ 1983, 1981, 1985(3), and

1986, this court in Brazier v. Cherry, 293 F.2d 401 (5th Cir.),

cert. denied, 368 U.S. 921 (1961) (Brown, J.), held that an action

against Georgia police officers for the wrongful death of the

deceased, allegedly resulting from violations of Federal Civil

Rights Statutes, gave rise, by virtue of the Georgia survival

statute, of a federally enforceable claim for damages during his

lifetime and by his survivors.                    Before answering the ultimate

question        of     whether   such    a   remedy    was   available,     the   court

concluded         that    the    Civil   Rights       Statutes   express    a     “clear

congressional policy to protect the life of the living from the

hazard of death caused by unconstitutional deprivations of civil

rights.”        Id. at 405.      According to the court:

                [I]t defies history to conclude that Congress
                purposely meant to assure to the living
                freedom     from    such     unconstitutional
                deprivations, but that, with like precision,
                it meant to withdraw the protection of civil
                rights statutes against the peril of death.
                The policy of the law and the legislative aim
                was certainly to protect the security of life
                and limb as well as property against these
                actions. Violent injury that would kill was
                not less prohibited than violence which would
                cripple.
                     We have fresh evidence of the broad and
                sweeping aims of Congress with specific regard
                to § 1983. Monroe v. Pape makes an extensive
                re-examination of the legislative history and
                summarizes its purpose in this way.       “The
                debates are long and extensive.         It is

g:\opin\96-30486.dis                         71
                abundantly   clear   that    one  reason   the
                legislation was passed was to afford a federal
                right in federal courts because by reason of
                prejudice, passion, neglect, intolerance or
                otherwise, state laws might not be enforced
                and the claim of citizens to the enjoyment of
                rights, privileges, and immunity guaranteed by
                the Fourteenth Amendment might be denied by
                the state agencies.” “It is no answer that
                the State has a law which if enforced would
                give   relief.     The    federal  remedy   is
                supplementary to the State and the state
                remedy need not be first sought and refused
                before the federal one is invoked.”

Id. at 404-05 (emphasis added) (internal citations and footnote

omitted).

        Other courts and judges expressly have recognized that § 242

criminalizes “murder by state officers in the course of official

conduct and done with the aid of state power.”        Screws, 325 U.S. at

129 (Rutledge, J., concurring).           See Bowers v. DeVito, 686 F.2d

616, 618 (7th Cir. 1982) (Posner, J.) (“There is a constitutional

right not to be murdered by a state officer, for the state violates

the Fourteenth Amendment when its officer, acting under color of

state law, deprives a person of life without due process of law.”)

(citing Brazier, 293 F.2d at 404-05).          Cf. Beard v. O’Neill, 728

F.2d 894, 898 (7th Cir. 1984) (“The Fifth Amendment guarantees,

among other things, that a person will not be deprived of life

without due process of law. Jeff Beard had a constitutional right,

therefore, not to be murdered by someone acting under color of

federal authority.” (citing Brazier)), cert. denied, 469 U.S. 825

(1984).       See also, discussed in more depth below, United States v.

g:\opin\96-30486.dis                 72
Robinson, 503 F.2d 208 (7th Cir. 1974), in which the rogue cop who

killed Beard           (of   Beard   v.   O’Neill,   supra),   was   convicted   of

violations of §§ 241 and 242 for committing the murder for hire.

In Robinson, however, the defendant did not raise and the opinion

does not discuss, but apparently assumes, fair warning and color of

law requirements were met.

        These cases, along with others discussed later, make it

apparent that the “very action in question,” i.e., deprivation of

a person’s life by a state officer in the course of official

conduct and done with the aid of state power, is unlawful under the

Constitution.           See Lanier, 520 U.S. at 271.

        Arguably, a person also has a separately “defined right”

protected by the Constitution not to be deprived of liberty without

due process of law, and this right is also violated                  by having his

or her life taken willfully by a state officer acting under color

of law.         In United States v. Gwaltney, 790 F.2d 1378 (9th Cir.

1986), cert. denied, 479 U.S. 1104 (1987), the Ninth Circuit

affirmed the criminal conviction under § 242                    of a California

Highway Patrol officer who raped and murdered a woman traveling on

the highway.           According to the indictment, Gwaltney, “acting under

color of law, willfully assaulted and shot Bishop, thereby causing

her death and violating her constitutionally protected right not to

be deprived of life or liberty without due process of law.”                 Id. at

1380-81 (emphasis added).


g:\opin\96-30486.dis                        73
        The Gwaltney court held that the following jury instructions

were not plainly erroneous:

                [T]he government was obliged to prove that
                Gwaltney deprived Bishop of a right secured or
                protected by the Constitution or laws of the
                United States; that the right not to be
                deprived of life or liberty without due
                process of law is such a right; that the right
                to liberty includes the principle that no
                person    may    be   physically    assaulted,
                intimidated, or otherwise abused intentionally
                and without justification by a person acting
                under color of state law; and that the right
                not to be deprived of life without due process
                of law prohibits a police officer acting under
                color of law from killing any person without
                justification.

Id. at 1387 (emphasis added).

        Other courts, including the Fifth Circuit, sometimes have

framed the “defined right” exclusively as the right to liberty

without due process.         In United States v. Hayes, 589 F.2d 811 (5th

Cir.), cert. denied, 444 U.S. 847 (1979), this court affirmed the

conviction under § 242 of a police chief who, along with his son-

in-law and two other officers, arrested a suspected burglar, drove

him to a deserted area, and shot him to death.                The police chief

later      arranged    for   his   wife,    daughter,   and   sister-in-law   to

transport the body 400 miles, where they buried the body in a

shallow grave in an isolated area. The indictment in Hayes charged

the police chief with “depriving Richard A. Morales of the right to

liberty without due process of law, resulting in the death of

Richard A. Morales.”         Id. at 816 (emphasis added).


g:\opin\96-30486.dis                       74
        This court in Hayes declared that the “defined right” which

had been violated was the “right to be tried by a court, and not by

ordeal, and thus to be free from unlawful assault by state law

enforcement officers when lawfully in their custody.”                      Id. at 820

(emphasis added).              According to the court, the 1968 amendment to §

242,        which      added    life    imprisonment    where     “death   results,”

“alter[ed] the statute only insofar as requiring the additional

element that death ensued as a proximate result of the accuseds’

willful        violation        of     the   victim’s   defined    rights.”      Id.

Significantly, this court declared:

                The amendment to Section 242 . . . did not
                proscribe any additional Conduct which was not
                already punishable under the unamended version
                of Section 242.      Rather, those cases of
                infringement with defined rights which result
                in death are a subset of the universe defined
                as those cases of infringement with defined
                rights.    Activities which fall within the
                former naturally fall within the latter.

Id. at 821.9

        Even though the Fifth Circuit held in the earlier case of

Crews, and suggested in Brazier, that when a murder is committed

under color of state law, the “defined rights” are life or liberty,



        9
       The Fifth Circuit in United States v. Stokes, 506 F.2d 771
(5th Cir. 1979), held that when a prisoner is assaulted (but not
killed) by police, the right to due process under § 242 is not
limited to “a right not to be summarily punished or deprived of a
trial by law,” but also includes the right not to be deprived of
liberty, which encompasses the right to be “free from unlawful
attacks upon the physical integrity of his person.” Id. at 773 &
n.2, 774 (emphasis added).

g:\opin\96-30486.dis                          75
Hayes made it apparent that whether the victim of an assault lives

or dies, the “defined right” is liberty, rather than life.                Thus,

under       Hayes,     the   jury   in   the   present   cases   was   properly

instructed.10

        Similarly, in United States v. Lebron-Gonzalez, 816 F.2d 823

(1st Cir.), cert. denied, 484 U.S. 843, 857 (1987), the First

Circuit, in affirming the criminal conviction under §§ 241 and 242

of a police officer who murdered a prosecution witness, found no

clear error in the following jury instruction:

                [O]ne of the liberties secured to the victim
                involved in this case by the Constitution is
                the liberty to be free from unlawful attacks
                upon her person.    It has always been the
                policy of the law to protect the physical
                integrity of every person from unauthorized
                violence. Liberty thus includes the principle
                that no person may ever be physically
                assaulted, intimidated, or otherwise abused
                intentionally and without justification by a
                person acting under the color of law of any
                state.

Id. at 829 (emphasis added).

        In sum, whether the “defined right” is one of liberty or of

life, or both, the foregoing decisions, together with the express

guarantees of due process of law of the Fifth and Fourteenth

Amendments, give fair warning that a person’s right to life is a


       10
       The jury was instructed that the defendant was charged with
depriving the victim of “the right not to be deprived of liberty
without due process of law, that is, the right to be free from the
use of unreasonable force by one acting under color of law,” which
is a right “secured by the Constitution and laws of the United
States.”

g:\opin\96-30486.dis                      76
protected constitutional right, and that an intentional violation

of that right under color of law is proscribed criminal conduct

under §§ 241 and 242.

             E. Fair Warning That Conduct Is Under Color of Law

        The Supreme Court in Lanier dealt only with the “right made

specific” element of § 242.             Lanier, 520 U.S. at 264.11        It is

difficult to conceive of any reason, however, that the Due Process

fair warning requirement should not apply also to the “under color

of law” element of § 242.           Assuming that it does, it also follows

that the         principles   and   methodology   set   forth   in   Lanier   for

determining whether the requirement was satisfied with respect to

a “defined right” may also be applied to decide whether an accused

was given fair warning that the charged conduct amounted to acts

under color of law before he engaged in that conduct.

        Court decisions interpreting the “under color of law” element

of § 242 prior to the offenses at issue in these cases gave fair

warning to all of the defendants that Len Davis’s actions that

caused the deprivation of Groves’s right to life constituted


        11
       According to the Court:
          Section 242 is a Reconstruction Era civil
          rights statute making it criminal to act (1)
          “willfully” and (2) under color of law (3) to
          deprive a person of rights protected by the
          Constitution or laws of the United States.
          The en banc decision of the Sixth Circuit
          dealt only with the last of these elements,
          and it is with that element alone that we are
          concerned here.
Id. (internal citations and footnote omitted).

g:\opin\96-30486.dis                    77
conduct under color of law.            In Monroe v. Pape, 365 U.S. 167

(1961), overruled in part on other grounds, Monell v. Department of

Soc. Servs. of N.Y., 436 U.S. 658, 663 (1978), the Supreme Court

held that the “under color of” provision of 42 U.S.C. § 1983

applied to unconstitutional actions taken without state authority

as well as unconstitutional action authorized by the state.             In

that case, the complaint alleged that 13 Chicago police officers:

(1) invaded the plaintiffs’ home and searched it without a warrant;

(2) arrested and detained Mr. Monroe without a warrant and without

arraignment; (3) detained him on “open” charges at the police

station for 10 hours, interrogated him about a two-day-old murder,

and refused to allow him to call an attorney or his family; and (4)

subsequently released him without criminal charges being preferred

against him.

        The Supreme Court in Monroe stated and answered the question

presented as “whether Congress, in enacting [42 U.S.C. § 1983],

meant to give a remedy to parties deprived of constitutional

rights, privileges and immunities by an official’s abuse of his

position. . . .          We conclude that it did so intend.”    Monroe, 365

U.S. at 172.           The Court specifically rejected the argument “that

‘under color of’ enumerated state authority excludes acts of an

official or policeman who can show no authority under state law,

state custom, or state usage to do what he did.”          Id.    The Court

noted that, although one of the aims of the statute was “to provide


g:\opin\96-30486.dis                   78
a federal remedy where the state remedy, though adequate in theory,

was not available in practice[,]” id. at 174, the legislation has

general and independent application regardless of the substance of

state laws or the quality of their enforcement.        The Court stated:

                Although the legislation [42 U.S.C. § 1983]
                was enacted because of the conditions that
                existed in the South at that time, it is cast
                in general language and is as applicable to
                Illinois as it is to the States whose names
                were mentioned over and again in the debates.
                It is no answer that the State has a law which
                if enforced would give relief.    The federal
                remedy is supplementary to the state remedy,
                and the latter need not be first sought and
                refused before the federal one is invoked.
                Hence   the   fact  that   Illinois   by   its
                constitution and laws outlaws unreasonable
                searches and seizures is no barrier to the
                present suit in the federal court.

Id. at 183.

        Moreover, the Supreme Court in Monroe concluded that the

meaning given “under color of” law “in the Classic case and in the

Screws and Williams Cases was the correct one; and we adhere to

it.”       Id. at 187.     The Court recalled that in Classic, it had

ruled, “‘Misuse of power, possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority

of state law, is action taken “under color of” state law.’”       Id. at

184 (quoting United States v. Classic, 313 U.S. 299, 326 (1941)).

“ The right involved in the Classic case was the right of voters in

a primary to have their votes counted.           The laws of Louisiana

required the defendants ‘to count the ballots, to record the result

g:\opin\96-30486.dis                 79
of the count, and to certify the result of the election.’”                 Monroe,

365 U.S. at 183–84 (quoting Classic, 313 U.S. at 326).                          “But

according to the indictment they did not perform their duty.”                    Id.

at 184.        The Monroe Court further noted that the Classic case’s

view of the meaning of the words “under color of” state law, in 18

U.S.C. § 242, was reaffirmed in Screws, 325 U.S. at 108-13; that in

Screws, the Court had rejected, as it did in Monroe, the argument

that “under color of” state law included only action taken by

officials pursuant to state law; that the Court had adhered to

Classic’s view in Williams v. United States, 341 U.S. 70, 99

(1951); that “[t]he meaning which the Classic case gave to the

phrase ‘under color of any law’ involved only a construction of the

statute.               Hence   if   it   states   a   rule   undesirable   in    its

consequences, Congress can change it.”                 Monroe, 365 U.S. at 185;

that it is beyond doubt that this phrase should be accorded the

same construction in both 42 U.S.C. § 1983 and 18 U.S.C. § 242.

Id.; and that since the Screws and Williams decisions, Congress had

several pieces of civil rights legislation before it, but on none

of those occasions was a word of criticism directed to the prior

construction given by the Court to the words “under color of” law.

Id. at 186.

        The Supreme Court’s opinion in United States v. Price, 383

U.S. 797 (1966), contains a short treatise on “under color of law”

that contributes to fair warning that Len Davis’s conduct was

g:\opin\96-30486.dis                         80
within the scope of that term, and that private persons, jointly

engaged with him in the prohibited action, would be acting “under

color” of law for purposes of the statute.                In footnote 7, the

Court stated:

                “Under color” of law means the same thing in §
                242 that it does in the civil counterpart of §
                242, 42 U.S.C. § 1983. In cases under § 1983,
                “under color” of law has consistently been
                treated as the same thing as the “state
                action”   required    under   the   Fourteenth
                Amendment.    The contrary view in a § 242
                context was expressed by the dissenters in
                Screws, and was rejected then, later in
                Williams II, and finally –- in a § 1983 case -
                - in Monroe v. Pape. Recent decisions of this
                Court which have given form to the “state
                action” doctrine make it clear that the
                indictments in this case allege conduct on the
                part of the “pr[i]vate” defendants which
                constitutes “state action,” and hence action
                “under color” of law within § 242. In Burton
                v. Wilmington Parking Authority, we held that
                there is “state action” whenever the “State
                has so far insinuated itself into a position
                of   interdependence   (with   the   otherwise
                ‘private’ person whose conduct is said to
                violate the Fourteenth Amendment) * * * that
                it must be recognized as a joint participant
                in the challenged activity, which, on that
                account, cannot be considered to have been so
                ‘purely private’ as to fall without the scope
                of the Fourteenth Amendment.”

Id. at 794 n.7 (internal citations omitted).

        Several courts of appeals have dealt with the question of when

a    state      law    enforcement   officer,    whose   conduct   is   usually

considered to be state action, becomes a private citizen for state

action/under color of law purposes.             In United States v. Tarpley,

945 F.2d 806 (5th Cir. 1991), involving 18 U.S.C. § 242, the

g:\opin\96-30486.dis                    81
defendant deputy sheriff was accused of assaulting his wife’s

former lover under color of law.          Affirming his conviction, the

Fifth Circuit stated:

                Tarpley did more than simply use his service
                weapon and identify himself as a police
                officer. At several points during his assault
                of Vestal, he claimed to have special
                authority for his actions by virtue of his
                official status.   He claimed that he could
                kill Vestal because he was an officer of the
                law. Significantly, Tarpley summoned another
                police officer from the sheriff’s station and
                identified him as a fellow officer and ally.
                The men then proceeded to run Vestal out of
                town in their squad car.      The presence of
                police and the air of official authority
                pervaded the entire incident.

Id. at 809.

        Stengel v. Belcher, 522 F.2d 438 (6th Cir. 1975), cert.

granted, 425 U.S. 910, cert. dismissed as improvidently granted,

429 U.S. 118 (1976), dealt with an off-duty, out-of-uniform police

officer whose involvement in a bar room brawl resulted in his

shooting several and killing two persons.          The officer did not

identify himself as such when he intervened.         On the other hand,

police department regulations imposed a continuing duty on police

officers, even when off duty, to act in connection with any type of

police or criminal activity. Also, the officer used mace issued by

the department and a gun, similarly issued by the department, which

he was required to carry at all times.       The Sixth Circuit indicated

that the officer was acting under color of law as a matter of law:

“The fact that a police officer is on or off duty, or in or out of

g:\opin\96-30486.dis                 82
uniform is not controlling. ‘It is the nature of the act performed,

not the clothing of the actor or even the status of being on duty,

or off duty, which determines whether the officer has acted under

color of law.’”              Id. at 441.

        In Revene v. Charles County Commissioners, 882 F.2d 870 (4th

Cir. 1989), an off-duty deputy sheriff shot and killed plaintiff’s

decedent.              The   Fourth   Circuit    reversed   the   district   court’s

dismissal on state action grounds.                 Even though the defendant was

off duty, out of uniform, and driving his own vehicle, as a matter

of local law he was on duty twenty-four hours a day and was

expected to take proper police action when appropriate.                      Id. at

873.

        Other cases have drawn helpful distinctions:                     Bowers v.

DeVito, 686 F.2d 616, 618 (7th Cir. 1982) (“The Constitution is a

charter of negative liberties; it tells the state to let people

alone; it does not require the federal government or the state to

provide services, even so elementary a service as maintaining law

and order. . . .             [However,][i]f the state puts a man in a position

of danger from private persons and then fails to protect him, it

will not be heard to say that its role was merely passive; it is as

much an active tortfeasor as if it had thrown him into a snake

pit.”); Beard v. O’Neal, 728 F.2d 894, 897 (7th Cir. 1984) (“This

case is unlike a situation where a uniformed police officer, who is

in a position to prevent violence, observes a murder without


g:\opin\96-30486.dis                        83
intervening in any way. . . .         Indeed, the officer’s presence and

authority might facilitate the murder by providing the symbolic

support of the government.         In such a case, the officer might be

personally liable for the acts of the person who operated the

murder weapon.”).

        Accordingly, an act is under color of law when it constitutes

a “‘[m]isuse of power, possessed by virtue of state law and made

possible only because the wrongdoer is clothed with the authority

of state law.’”        Monroe, 365 U.S. at 184 (quoting Classic, 313 U.S.

at 326); Tarpley, 945 F.2d at 809; Lanier, 33 F.3d. at 653.          “It

is clear that under ‘color’ of law means under ‘pretense’ of law.”

Screws, 325 U.S. at 111.        Accord Tarpley, 945 F.2d at 809; Lanier,

33 F.3d at 653.        Individuals pursuing private aims but not using or

misusing state authority are not acting under color of law purely

because they are state officers.           See Tarpley, 945 F.2d at 809;

Lanier, 33 F.3d at 653.        However,“[a]cts of officers who undertake

to perform their official duties are included whether they hew to

the line of their authority or overstep it.”         Screws, 325 U.S. at

111.       Screws does not “mean that if officials act for purely

personal reasons, they necessarily fail to act ‘under color of

law.’”       Tarpley, 945 F.2d at 809 (citing Brown v. Miller, 631 F.2d

408 (5th Cir. 1980); United States v. Davila, 704 F.2d 749 (5th

Cir. 1983)).

        Consequently, Davis, Hardy, and Causey had adequate advance

g:\opin\96-30486.dis                  84
notice that their actions were not merely part of Davis’s pursuit

of a purely personal goal, but also involved a substantial use or

misuse of the authority and power vested in him by state law: (1)

Davis’s actions were taken to protect his position as a police

officer, to retaliate against Groves for informing the IAD of his

alleged       previous     acts   under    color    of   law    in   misuse   of   his

authority, and to send the IAD a message to leave him alone in his

exercise of the powers of his office; (2)                   While acting under the

pretense of performing his official duties, Davis used the police

station, police squad car, police radio, and police telephone, as

well as his presence as a fully armed and equipped, uniformed

policeman, driving a marked police squad car, to plan, direct, and

effectuate the murder of Groves; (3) Davis had the power as a

police officer to either protect or not protect Hardy and Causey

from investigation and arrest for numerous crimes; Davis used this

power vested in him by the state to persuade and require Hardy and

Causey to murder Groves; (4) Davis used his authority and the power

of his office to provide, on his own watch, surveillance, lookout,

and cover for the killers under which they began and carried out

most of the homicide operation; (5) After setting the murder scheme

in     motion,         Davis   continued    to     misuse      his   authority     and

responsibility by deliberately allowing the criminal activity to

proceed unimpeded, contrary to his obligation as a police officer,

whether on duty or off, to interdict known breaches of the peace;

(6) Hardy and Causey joined and executed the murder operation with

g:\opin\96-30486.dis                       85
full knowledge and consent to the foregoing facts.

        It is true that, unlike the present case, most of the previous

decisions upholding convictions under §§ 241 and 242, and civil

judgments under § 1983, for unconstitutional deprivations of life

and liberty by law enforcement officers involved the officer’s

personal operation of the weapon or other criminal means.         There is

no reason in law, common sense, or morality, however, for any

rational person, whether he is a police officer or a co-participant

in an offense with the officer, to believe that the deprivation of

a person’s constitutional right to life by an officer’s use and

misuse of his authority through an intermediary would not be

equally as unlawful as such a deprivation by the officer’s own

hand.      The Supreme Court has “upheld convictions under § 241 or §

242 despite notable factual distinctions between the precedents

relied on and the cases then before the court, so long as the prior

decisions gave reasonable warning that the conduct then at issue

violated constitutional rights.”           Lanier, 520 U.S. at 269 (citing

authorities).          “In sum, as with civil liability under § 1983 or

Bivens, all that can usefully be said about criminal liability

under § 242 is that it may be imposed for deprivation of a

constitutional right if, but only if, ‘in the light of pre-existing

law the unlawfulness [under the Constitution] is apparent[.]’

Where it is, the constitutional requirement of fair warning is




g:\opin\96-30486.dis                  86
satisfied.”            Id. at 271-72 (internal citation omitted).12


       12
       There are other §§ 241 and 242 cases involving facts similar
to Len Davis’s “rogue cop” conduct in which, apparently, the “color
of law” and “right protected” elements were so clear that these
issues were not raised as assignments of error in either case.
   In United States v. Robinson, 503 F.2d 208 (7th Cir. 1974), cert.
denied, 420 U.S. 949 (1975), the Seventh Circuit affirmed the §§
241 and 242 criminal convictions of a police officer who conspired
with lay-person accomplices to murder drug dealers in order to
finance a scheme to rob an armored car.
   In Robinson, one indictment charged two Chicago police officers
with conspiring with others to “deprive citizens of their rights to
life, liberty, and property without due process of law, and that
the operation of the conspiracy resulted in the deaths of Jeff
Beard and Verdell Smith, in violation of 18 U.S.C. § 241"; and two
counts charged Robinson, while acting under color of law, with
depriving Joseph Rubio and Jeff Beard of “constitutional rights and
protections” in violation of 18 U.S.C. § 242. Id. at 210.
   Police officer Robinson entered into a conspiracy with Holmes and
O’Neal (an undercover paid FBI informant) to “shake down” drug
pushers in order to finance what was called a “milkrun,” which was
a scheme to rob $1 million from an armored car. Id. at 211. As
part of the conspiracy, Officer Robinson obtained a contract to
murder Chuck McFerren, a witness in a state murder trial, with the
money to be used to fund the “milkrun.”       Id.   After Robinson,
Tolliver (a second police officer who was acquitted), Holmes, and
O’Neal staked out the lounge owned by McFerren, they followed
McFerren in Robinson’s car. When they pulled up next to McFerren’s
car, Officer Tolliver fired a rifle through the rear window of the
vehicle, killing Verdell Smith, a passenger in the car. Id.
   Nine days later, Officer Robinson obtained a $5,000 murder
contract on Joe Rubio, a reputed narcotics pusher. Id. at 211-12.
Officer Robinson, O’Neal, and a third conspirator, Bruce, stopped
Rubio’s car. Robinson and Bruce handcuffed Rubio’s hands behind
his back, put him in the back seat of O’Neal’s car, and drove him
to a public park forest. Id. at 212. Instead of killing Rubio,
Robinson “shook him down,” getting Rubio to pay each conspirator
$100 and agree to sell narcotics for them. Id.
   Two days later, Officer Robinson told O’Neal that he had a $1,000
“contract” to murder Jeff Beard, another narcotics dealer. Id.
Robinson and O’Neal spotted Beard at a pool hall, and Robinson
accosted him when he left.     Robinson told Beard that he had a
warrant and that he was going to take Beard to the police station.
Id. Robinson searched Beard, handcuffed him, and placed him in the
back of a car driven by O’Neal. Id. Robinson and O’Neal drove
Beard to Indiana, where Robinson shot and clubbed Beard to death.

g:\opin\96-30486.dis                     87
        Applying         the      fair    warning     standard,     principles,     and

methodology clarified by the Supreme Court in Lanier, by analogy,

I conclude that each of the defendants in the present cases was

given      fair        warning    by     prior   decisions   that   the   conduct   he

intentionally chose to engage in would amount to acts under color

of law and subject him to criminal liability under 18 U.S.C. § 242.

                         II.     Effect of Erroneous Conviction
                                   of Witness Tampering

        I agree that the witness tampering conviction must be reversed

and the case remanded for resentencing.

        I write further only to add authorities that tend to support

the majority opinion’s conclusion that “[b]ecause it is impossible

to say that the jury’s penalty phase recommendations of the death

penalty were not influenced by the fact that Davis and Hardy had

received three death eligible convictions, rather than two, we must

vacate the death sentences and remand for new sentencing hearings.”

        This court has declared that “unless it can be ascertained

from the record that a trial court’s sentence on a valid conviction

was not affected by a subsequently invalidated conviction on

another count of the indictment, a defendant must be resentenced on

the valid conviction.”                 Bourgeois v. Whitley, 784 F.2d 718, 721

(5th Cir. 1986).           See also Jerkins v. United States, 530 F.2d 1203,



Id.

g:\opin\96-30486.dis                             88
1204 (5th Cir. 1976); United States v. Garcia, 821 F.2d 1051, 1053

(1987) (citing United States v. Tucker, 404 U.S. 443 (1972)).

        In capital cases, “[e]volving standards of societal decency

have imposed a correspondingly high requirement of reliability on

the determination that death is the appropriate penalty in a

particular case.”      Mills v. Maryland, 486 U.S. 367, 383-84 (1988).

Therefore, “[t]he possibility that [defendant’s] jury conducted its

task improperly certainly is great enough to require resentencing.”

Id. at 384 (emphasis added).       Furthermore, “‘[t]he risk that the

death penalty will be imposed in spite of factors which may call

for a less severe penalty . . . is unacceptable and incompatible

with the commands of the Eighth and Fourteenth Amendments.’”      Id.

at 376-77 (quoting Lockett v. Ohio, 438 U.S. 586, 605 (1978)).

        In this case, defendants Davis, Hardy, and Causey were charged

with three counts alleging violations of: (1) 18 U.S.C. § 241,

“Conspiracy against rights”; (2) 18 U.S.C. § 242, “Deprivation of

rights under color of law”; and (3) 18 U.S.C. § 1512, “Tampering

with a witness, victim, or an informant.”       Conviction on each of

these counts is punishable by the death penalty.            While the

government filed a “Notice of Intent to Seek the Death Penalty” for

each of the three counts with respect to Davis and Hardy, the

government did not seek the death penalty with respect to Causey.

Davis and Hardy were convicted on all three counts; Causey was

convicted on counts one and two, and the jury was unable to render


g:\opin\96-30486.dis               89
a unanimous verdict with respect to Causey on count three, which

subsequently was dismissed without prejudice.

        “There is, of course, no extrinsic evidence of what the jury

in this case actually thought.     We have before us only the verdict

form and the judge’s instructions.”         Mills, 486 U.S. at 381.

However, my reading of those parts of the record leads me “to

conclude that there is at least a substantial risk that the jury

was misinformed.”      Id.

        During each of the separate penalty phases of Davis and Hardy,

the jury was instructed that it “must consider any mitigating

factors that may be present in this case.”     The jury was permitted

to consider “anything about the commission of the crime or about

[the defendant’s] background or character that would mitigate

against the imposition of the death penalty.”       Specifically, the

jury was told that the defendant relied upon the mitigating factor

“that another person, equally culpable in the crime will not be

punished by death.” (emphasis added)      This instruction permitted

the jury to take into account as a reason not to impose the death

penalty the fact -- if the juror found it to be so by the

preponderance of the evidence -- that other participants in the

killing would not be sentenced to death and executed, even though

they might be equally or even more responsible than the defendant

for the victim’s death. According to the jury instructions, “[t]he

law requires consideration of this mitigating factor to allow


g:\opin\96-30486.dis               90
juries to consider what is fair, considering all of the persons

responsible for an intentional killing, before imposing a sentence

of death.”             Significantly, however, the jury also was instructed

that “[i]f even one juror finds a mitigating factor present which,

in that juror’s mind, is not outweighed beyond a reasonable doubt

by the aggravating factors proved, then the jury may not sentence

Hardy to death.” (emphasis added).

        This panel has decided to reverse the convictions of Davis and

Hardy on count three, for lack of sufficient evidence, and to

affirm Causey’s convictions on counts one and two.             Therefore, all

three defendants will stand convicted of only counts one and two.

However, Davis and Hardy have been sentenced to death, while Causey

has been sentenced to life imprisonment.

        Given this disposition of the defendants’ appeals, we cannot

rule out the substantial possibility that, during the death penalty

deliberations with respect to Davis and Hardy, had the jury been

presented with the circumstances as they now exist, i.e., all three

defendants standing convicted on counts one and two, but not count

three, and only Causey having been spared from the death penalty,

that one or more jurors would have found by a preponderance of the

evidence with respect to Davis and Hardy that “another defendant or

defendants, equally culpable in the crime, [namely, Damon Causey,

would] not be punished by death.”             If even one juror had found this

mitigating factor to be present in the penalty phase of either

Davis or Hardy, or both, and had further found the mitigation not

g:\opin\96-30486.dis                     91
to be outweighed beyond a reasonable doubt by the aggravating

factors       proved,   then   the    jury     could    not   have   sentenced   the

defendant to death in any penalty phase in which a single juror was

so     influenced       by   the     mitigating        factor.       “‘Because   the

[sentencer’s] failure to consider all of the mitigating evidence

risks erroneous imposition of the death sentence,’” this case must

be remanded for resentencing.            See Mills, 486 U.S. at 375 (quoting

Eddings v. Oklahoma, 455 U.S. 104, 117 (1982) (O’Connor, J.,

concurring)).

                                   III. Conclusion

        I join in the majority opinion for the reasons expressed

therein and for the additional reasons herein assigned.




g:\opin\96-30486.dis                      92